Reversed by Supreme Court on June 26, 2000.
No. 99-5525, Dickerson v. United States
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellant,

v.

CHARLES THOMAS DICKERSON,
                                                                       No. 97-4750
Defendant-Appellee.

WASHINGTON LEGAL FOUNDATION;
SAFE STREETS COALITION,
Amici Curiae.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
James C. Cacheris, Senior District Judge.
(CR-97-159-A)

Argued: January 30, 1998

Decided: February 8, 1999

Before WILLIAMS and MICHAEL, Circuit Judges, and
KISER, Senior United States District Judge for the
Western District of Virginia, sitting by designation.

_________________________________________________________________

Reversed and remanded by published opinion. Judge Williams wrote
the opinion, in which Senior Judge Kiser joined. Judge Michael wrote
an opinion concurring in part and dissenting in part.

_________________________________________________________________

COUNSEL

ARGUED: Vincent L. Gambale, Assistant United States Attorney,
Alexandria, Virginia, for Appellant. Paul George Cassell, College of
Law, UNIVERSITY OF UTAH, Salt Lake City, Utah, for Amici
Curiae. James Warren Hundley, BRIGLIA & HUNDLEY, Fairfax,
Virginia, for Appellee. ON BRIEF: Helen F. Fahey, United States
Attorney, William G. Otis, Senior Litigation Counsel, Justin W. Wil-
liams, Assistant United States Attorney/Chief, Criminal Division,
Robert A. Spencer, Assistant United States Attorney, Alexandria, Vir-
ginia, for Appellant. Daniel J. Popeo, Paul D. Kamenar, WASHING-
TON LEGAL FOUNDATION, Washington, D.C., for Amici Curiae.

_________________________________________________________________

OPINION

WILLIAMS, Circuit Judge:

In response to the Supreme Court's decision in Miranda v. Arizona,
384 U.S. 436 (1966), the Congress of the United States enacted 18
U.S.C.A. § 3501 (West 1985), with the clear intent of restoring volun-
tariness as the test for admitting confessions in federal court.
Although duly enacted by the United States Congress and signed into
law by the President of the United States, the United States Depart-
ment of Justice has steadfastly refused to enforce the provision. In
fact, after initially "taking the Fifth" on the statute's constitutionality,
the Department of Justice has now asserted, without explanation, that
the provision is unconstitutional. With the issue squarely presented,
we hold that Congress, pursuant to its power to establish the rules of
evidence and procedure in the federal courts, acted well within its
authority in enacting § 3501. As a consequence, § 3501, rather than
Miranda, governs the admissibility of confessions in federal court.
Accordingly, the district court erred in suppressing Dickerson's vol-
untary confession on the grounds that it was obtained in technical vio-
lation of Miranda.

I.

On January 27, 1997, Charles T. Dickerson confessed to robbing
a series of banks in Maryland and Virginia. Dickerson was subse-
quently indicted by a federal grand jury on one count of conspiracy
to commit bank robbery in violation of 18 U.S.C.A.§ 371 (West
Supp. 1998), three counts of bank robbery in violation of 18 U.S.C.A.

                     2
§ 2113(a) & (d) (West Supp. 1998), and three counts of using a fire-
arm during and in relation to a crime of violence in violation of 18
U.S.C.A. § 924(c)(1) (West Supp. 1998). Shortly thereafter, Dicker-
son moved to suppress his confession. Although the district court spe-
cifically found that Dickerson's confession was voluntary for
purposes of the Fifth Amendment, it nevertheless suppressed the con-
fession because it was obtained in technical violation of Miranda.1

In ruling on the admissibility of Dickerson's confession, the district
court failed to consider § 3501, which provides, in pertinent part, that
"a confession . . . shall be admissible in evidence if it is voluntarily
given." 18 U.S.C.A. § 3501(a). Based upon the statutory language, it
is evident that Congress enacted § 3501 with the express purpose of
legislatively overruling Miranda and restoring voluntariness as the
test for admitting confessions in federal court. Thus, if Congress pos-
sessed the authority to enact § 3501, Dickerson's voluntary confes-
sion is admissible as substantive evidence in the Government's case-
in-chief.

Congress enacted § 3501 as a part of the Omnibus Crime Control
Act of 1968, just two years after the Supreme Court decided Miranda.
Although the Supreme Court has referred to § 3501 as "the statute
governing the admissibility of confessions in federal prosecutions,"
United States v. Alvarez-Sanchez, 511 U.S. 350, 351 (1994), the Court
has never considered whether the statute overruled Miranda, see
Davis v. United States, 512 U.S. 452, 457 n.* (1994). Indeed,
although several lower courts have found that § 3501, rather than
Miranda, governs the admissibility of confessions in federal court,
see United States v. Crocker, 510 F.2d 1129, 1137 (10th Cir. 1975);
United States v. Rivas-Lopez, 988 F. Supp. 1424, 1430-36 (D. Utah
1997), no Administration since the provision's enactment has pressed
the point, see Davis, 512 U.S. at 463-64 (Scalia, J., concurring) (not-
_________________________________________________________________
1 The district court also suppressed the physical evidence obtained dur-
ing the search of Dickerson's apartment because the warrant was not suf-
ficiently particular in describing the items to be seized. Finding that the
warrant was sufficiently particular in describing the items to be seized,
see post part IV.A, or, in the alternative, that the officers executing the
warrant acted in good faith, see post part IV.B, we reverse that ruling
also.

                    3
ing that "the provision has been studiously avoided by every Admin-
istration . . . since its enactment more than 25 years ago"); see also
U.S. Dep't of Justice, Report to Attorney General on Law of Pre-Trial
Interrogation 72-73 (1986) (discussing "[t]he abortive implementation
of § 3501" after its passage in 1968). In fact, after initially declining
to take a position on the applicability of § 3501, see Davis, 512 U.S.
at 457 n.*, the current Administration has now asserted, without
explanation, that the provision is unconstitutional, see Letter from
Janet Reno, Attorney General, to Congress (Sept. 10, 1997).

Recently, Justice Scalia expressed his concern with the Department
of Justice's failure to enforce § 3501. See Davis, 512 U.S. at 465
(Scalia, J., concurring). In addition to "caus[ing] the federal judiciary
to confront a host of `Miranda' issues that might be entirely irrelevant
under federal law," id., Justice Scalia noted that the Department of
Justice's failure to invoke the provision "may have produced -- dur-
ing an era of intense national concern about the problem of run-away
crime -- the acquittal and the nonprosecution of many dangerous fel-
ons," id. This is just such a case. Dickerson voluntarily confessed to
participating in a series of armed bank robberies. Without his confes-
sion it is possible, if not probable, that he will be acquitted. Despite
that fact, the Department of Justice, elevating politics over law, pro-
hibited the U.S. Attorney's Office from arguing that Dickerson's con-
fession is admissible under the mandate of § 3501.

Fortunately, we are a court of law and not politics. Thus, the
Department of Justice cannot prevent us from deciding this case under
the governing law simply by refusing to argue it. See United States
Nat'l Bank of Or. v. Independent Ins. Agents of America, Inc., 508
U.S. 439, 445-48 (1993). Here, the district court has suppressed a
confession that, on its face, is admissible under the mandate of
§ 3501, i.e., the confession was voluntary under the Due Process
Clause, but obtained in technical violation of Miranda. Thus, the
question of whether § 3501 governs the admissibility of confessions
in federal court is squarely before us today.

Determining whether Congress possesses the authority to enact
§ 3501 is relatively straightforward. Congress has the power to over-
rule judicially created rules of evidence and procedure that are not
required by the Constitution. See Carlisle v. United States, 517 U.S.

                     4
416, 426 (1996); Palermo v. United States, 360 U.S. 343, 345-48
(1959). Thus, whether Congress has the authority to enact § 3501
turns on whether the rule set forth by the Supreme Court in Miranda
is required by the Constitution. Clearly it is not. At no point did the
Supreme Court in Miranda refer to the warnings as constitutional
rights. Indeed, the Court acknowledged that the Constitution did not
require the warnings, 384 U.S. at 467, disclaimed any intent to create
a "constitutional straightjacket," id., referred to the warnings as "pro-
cedural safeguards," id. at 444, and invited Congress and the States
"to develop their own safeguards for [protecting] the privilege," id. at
490. Since deciding Miranda, the Supreme Court has consistently
referred to the Miranda warnings as "prophylactic," New York v.
Quarles, 467 U.S. 649, 654 (1984), and "not themselves rights pro-
tected by the Constitution," Michigan v. Tucker, 417 U.S. 433, 444
(1974). We have little difficulty concluding, therefore, that § 3501,
enacted at the invitation of the Supreme Court and pursuant to Con-
gress's unquestioned power to establish the rules of procedure and
evidence in the federal courts, is constitutional. As a consequence, we
hold that the admissibility of confessions in federal court is governed
by § 3501, rather than the judicially created rule of Miranda.

II.

Because of the unique posture of this case, i.e. , an interlocutory
appeal from the denial of a motion to reopen a suppression hearing,
and the significant legal questions raised therein, we have set forth the
factual background and the procedural history in painstaking detail.
Although rather lengthy, we believe that it is helpful in understanding
the important legal issues that must be addressed.

On January 24, 1997, an individual using a silver semi-automatic
handgun and carrying a black leather bag robbed the First Virginia
Bank in Old Town, Alexandria, Virginia, of approximately $876. An
eyewitness saw the robber exit the bank, run down the street, and get
into a white Oldsmobile Ciera with District of Columbia license plate
number D5286. Within seconds, the robber exited the car, placed
something in the trunk, and then re-entered the car on the passenger
side. The car then drove away.

The subsequent investigation into the bank robbery revealed that
the getaway car was registered to Charles T. Dickerson of Takoma

                     5
Park, Maryland. On January 27, 1997, approximately ten FBI agents
and an Alexandria police detective (the agents) traveled to Dicker-
son's Takoma Park address. Upon arrival, the agents noticed a white
Oldsmobile Ciera with D.C. license plate number D5286 parked on
the street in front of Dickerson's apartment. Special Agent Christo-
pher Lawlor knocked on Dickerson's door and identified himself.
After some delay, Dickerson opened the door. Special Agent Lawlor
informed Dickerson that the agents were investigating a bank robbery.

Although the parties dispute whether the agents had consent to
enter Dickerson's apartment, there is no dispute that several agents
did, in fact, do so. After a short conversation, Special Agent Lawlor
asked Dickerson if he would accompany them to the FBI Field Office
in Washington, D.C. Dickerson agreed,2 but requested that he be
allowed to retrieve his coat from his bedroom. As Dickerson picked
up his coat, Special Agent Lawlor noticed a large amount of cash on
the bed. After placing the money in his coat pocket, Dickerson told
the agents that it was gambling proceeds from Atlantic City. After
denying the agents' request to search his apartment, Dickerson rode
with the agents to the FBI Field Office. Dickerson was not formally
placed under arrest and was not handcuffed. Several agents, including
Agent Lawrence Wenko, remained in the vicinity of Dickerson's
apartment.

At the FBI Field Office, Dickerson was interviewed by Special
Agent Lawlor and Detective Thomas Durkin of the Alexandria Police
Department. Dickerson denied any involvement in the robbery, but
admitted that he had driven to Old Town on the morning in question
to look at a restaurant. While in the vicinity of the First Virginia
Bank, Dickerson claims that he ran into an old friend named Ter-
rance, who asked for a ride to Suitland, Maryland. Dickerson agreed,
and drove Terrance to Suitland, where he dropped Terrance off near
a liquor store.

Special Agent Lawlor left the interview room and called United
States Magistrate Judge James E. Kenkel to obtain a warrant to search
Dickerson's apartment. Based upon the tape-recorded conversation
_________________________________________________________________
2 Dickerson testified at the suppression hearing that he did not feel he
had a choice about whether to accompany the agents to the field office.

                   6
between Special Agent Lawlor and Judge Kenkel, it is undisputed that
Special Agent Lawlor described the circumstances of the robbery,
including that the robber used a handgun, carried a bag, requested
unmarked bills, and left the scene in a car registered to Dickerson. In
addition, Special Agent Lawlor noted that Dickerson had over $550
in cash when picked up, had just that day paid his landlord $1350 to
cover back rent, and had admitted that he was near the bank at the
time of the robbery. Finally, Special Agent Lawlor explained that he
was seeking a telephonic warrant because Dickerson was not under
arrest and could easily go home and destroy any evidence of the bank
robbery.

Based upon Special Agent Lawlor's sworn statement, Judge Ken-
kel stated that he was convinced "that there is probable cause to
believe at that residence there may be . . . evidence of . . . the bank
robbery in question." (J.A. at 69.) In the section of the warrant used
to identify the property to be seized, Special Agent Lawlor wrote:
"Evidence of the crime of bank robbery." (J.A. at 66.) In the section
of the warrant used to identify the time issued, Special Agent Lawlor
wrote: "8:50 p.m."3 (J.A. at 66.) Special Agent Lawlor then called
Agent Wenko, who had remained in the vicinity of Dickerson's apart-
ment, to inform him that a warrant had been issued authorizing the
agents to search Dickerson's apartment for evidence of the First Vir-
ginia Bank robbery. Immediately after being notified about the war-
rant, Agent Wenko and a team of agents proceeded to search
Dickerson's apartment.

After returning to the interview room, Special Agent Lawlor told
Dickerson that agents were about to search his apartment. At some
point thereafter, Dickerson informed Special Agent Lawlor and
Detective Durkin that he wished to make a statement. In his state-
ment, Dickerson admitted to being the getaway driver in a series of
bank robberies. Dickerson then identified Jimmy Rochester as the
actual bank robber. Of particular importance to this case, Dickerson
_________________________________________________________________
3 Because the warrant was obtained over the telephone, Judge Kenkel
was not able to sign the warrant personally. Instead, Judge Kenkel
instructed Special Agent Lawlor to sign the Judge's name, followed by
a slash and Special Agent Lawlor's name, on the line used to identify the
name of the judicial officer authorizing the warrant.

                    7
told the agents that on January 24, 1997, the pair drove to Old Town,
Alexandria. Dickerson admitted that he stopped the car near the First
Virginia Bank, that Rochester got out of the car, that Rochester
returned a short while later and placed something in the trunk, that
Rochester got back in the car, and that the pair drove away. Dickerson
also told the agents that Rochester gave him a silver handgun4 and
some dye-stained money that Rochester feared the police might find
in his apartment. Following these statements, Dickerson was placed
under arrest.

As a result of Dickerson's confession, Rochester was apprehended
by the police and placed under arrest. At that time, Rochester admit-
ted to robbing eleven banks in Georgia, three banks in Virginia
(including the First Virginia Bank in Old Town, Alexandria), four
banks in Maryland, and an armored car in Maryland. Of particular
importance here, Rochester stated that Dickerson was his getaway
driver in each of the Maryland and Virginia bank robberies.

The search of Dickerson's apartment produced a silver .45 caliber
handgun, dye-stained money, a bait bill from another robbery, ammu-
nition, masks, and latex gloves. The agents also found a small quan-
tity of drugs in plain view. A subsequent warrant-authorized search
of Dickerson's Oldsmobile Ciera produced a black leather bag and
solvent used to clean dye-stained money.

Based upon his confession, Rochester's statements, and the afore-
mentioned physical evidence discovered during the searches of his
apartment and car, Dickerson was indicted by a federal grand jury on
one count of conspiracy to commit bank robbery in violation of 18
U.S.C.A. § 371 (West Supp. 1998), on three counts of bank robbery
in violation of 18 U.S.C.A. § 2113(a) and (d) (West Supp. 1998), and
on three counts of using a firearm during and in relation to a crime
of violence in violation of 18 U.S.C.A. § 924(c)(1) (West Supp.
1998).
_________________________________________________________________

4 Dickerson told Special Agent Lawlor and Detective Durkin that he
had the handgun in question in his hand when the agents knocked on the
door of his apartment.

                    8
On May 19, 1997, Dickerson filed a motion to suppress (1) the
statements he made at the FBI Field Office; (2) the evidence found
as a result of his statements; (3) the physical evidence obtained during
the search of his apartment; and (4) the physical evidence obtained
during the search of his car. The Government submitted a brief in
opposition to the motion to suppress. Several days later, the Govern-
ment supplemented its brief in opposition. A hearing on the motion
to suppress was held in the United States District Court for the East-
ern District of Virginia on May 30, 1997.

At the suppression hearing, the Government relied exclusively
upon the testimony of Special Agent Lawlor. Among other things,
Special Agent Lawlor testified that Dickerson was read (and waived)
his rights under Miranda prior to his confession. Of particular impor-
tance here, Special Agent Lawlor testified that Dickerson confessed
"shortly after" he obtained the warrant to search Dickerson's apart-
ment. In contrast, Dickerson testified that he confessed prior to being
read (and waiving) his Miranda rights and about thirty minutes after
being informed about the warrant to search his apartment. The advice-
of-rights form indicates that Dickerson waived his Miranda rights at
9:41 p.m. (J.A. at 72.) After the hearing, the district court asked the
parties to submit supplemental briefs in support of their respective
positions. The Government filed a supplemental memorandum on
June 3, 1997.

On July 1, 1997, the district court issued an Order and Memoran-
dum Opinion. The district court, among other things, suppressed
Dickerson's statement implicating himself and Rochester in the First
Virginia Bank robbery, finding that it was made while he was in
police custody,5 in response to police interrogation, and without the
necessary Miranda warnings. In so holding, the district court found
that Dickerson's in-court testimony was more credible than that of
Special Agent Lawlor. This finding rested, in part, upon the fact that
Special Agent Lawlor's testimony -- that he read Dickerson his
Miranda warnings "shortly after" obtaining the warrant -- was con-
tradicted by the warrant (issued at "8:50 p.m.") and the advice-of-
_________________________________________________________________
5 The Government does not challenge on appeal the district court's
finding that Dickerson was in police custody for Miranda purposes when
he was initially brought to the FBI Field Office.

                    9
rights form (executed at "9:41 p.m."). Because the documentary evi-
dence undermined Special Agent Lawlor's credibility 6 (and supported
_________________________________________________________________
6 The documentary evidence, which clearly contradicted Special Agent
Lawlor's testimony, was not the only reason the district court gave for
finding that Special Agent Lawlor's testimony lacked credibility. First,
Special Agent Lawlor testified that when he knocked on Dickerson's
door he did not have his gun drawn and "didn't expect one way or the
other" whether his colleagues would have their guns drawn. The district
court found it "simply not credible for a well-trained Special Agent of
the FBI to assert that" he did not expect his colleagues to have their
weapons drawn when confronting a suspect in an armed bank robbery.
(J.A. at 95 n.7.) Second, Special Agent Lawlor told Judge Kenkel that a
telephonic warrant was necessary because Dickerson was not under
arrest and could easily go home and destroy any evidence of the bank
robbery. The district court concluded that "[i]t strains credibility to
believe that the FBI would simply release" Dickerson. (J.A. at 90 n.3.)
Third, Special Agent Lawlor testified that Judge Kenkel instructed him
to write "evidence of the crime of bank robbery" in the section of the
warrant used to identify the property to be seized. The district court
found "nothing in the transcript of the telephonic application for the war-
rant to support" this testimony. (J.A. at 84 n.1.)

Although the district court is uniquely suited for assessing witness
credibility, see United States v. Oregon State Med. Soc'y, 343 U.S. 326,
339 (1952), the aforementioned credibility determinations were, as the
district court acknowledged, not based on the cadence, tone, or inflection
of Special Agent Lawlor's voice. Nor, for that matter, were they based
on any other factor that would be difficult to evaluate on appeal. Instead,
they were based on the content of his testimony. As a result, we are as
uniquely suited for assessing these particular findings as the district
court.

We cannot say that Special Agent Lawlor's explanation for seeking a
telephonic warrant strains credibility. Although the agents had probable
cause to arrest Dickerson, there is no requirement that the police arrest
a suspect the very moment that probable cause is established. Indeed,
there are legitimate law enforcement reasons not to do so. See, e.g.,
United States v. Lovasco, 431 U.S. 783, 791 (1977) (noting that there are
legitimate reasons not to arrest a suspect the moment probable cause is
established); United States v. Jones, 18 F.3d 1145, 1155 (4th Cir. 1994)
(recognizing that need to delay arrests even after probable cause is estab-
lished). As such, we do not believe, as the district court seemingly sug-
gests, that a telephonic warrant was improperly obtained in this case, see

                    10
Dickerson's testimony, i.e., he was read his Miranda rights about
thirty minutes after being told about the warrant), the district court
found that "Dickerson was not advised of his Miranda rights until
after he had completed his statement to the government." (J.A. at 98.)

Although the district court suppressed the statement obtained in
violation of Miranda, it nevertheless denied Dickerson's motion to
suppress the evidence found as a result thereof, e.g., the statement
made by Rochester identifying Dickerson as the getaway driver. The
district court, relying upon this Court's decision in United States v.
Elie, 111 F.3d 1135 (4th Cir. 1997), noted that evidence found as a
result of a statement made in violation of Miranda may only be sup-
pressed if the statement was involuntary within the meaning of the
Due Process Clause of the Fifth Amendment. Because Dickerson's
statement was voluntary under the Fifth Amendment, the district court
concluded that the evidence found as a result thereof was admissible
at trial.

The district court did, however, suppress the physical evidence dis-
covered during the search of Dickerson's apartment on January 27,
1997. The district court concluded that the warrant was insufficiently
particular in describing the items to be seized. Moreover, the district
court concluded that the good-faith exception to the exclusionary rule
was inapplicable because the agents "[e]xecuting the [w]arrant [a]cted
in [b]ad [f]aith" by relying upon a warrant that was so facially defi-
cient. (J.A. at 91.)
_________________________________________________________________
Fed. R. Crim. P. 41(c)(2) (authorizing telephonic warrants), or that Spe-
cial Agent Lawlor was untruthful when he testified that the agents did
not intend to arrest Dickerson without additional evidence.

We also cannot say that "nothing" in the transcript of the telephonic
application supports Special Agent Lawlor's testimony that Judge Ken-
kel instructed him to write "evidence of the crime of bank robbery" in
the section of the warrant used to identify the property to be seized. An
examination of the transcript reveals that Judge Kenkel instructed Spe-
cial Agent Lawlor on what to write in virtually every section of the war-
rant. Although Judge Kenkel did not specifically tell Special Agent
Lawlor what to write in the section in question, he did state that there
was probable cause to search Dickerson's apartment for "evidence of . . .
the bank robbery in question." (J.A. at 69.)

                    11
Finally, the district court denied Dickerson's motion to suppress
the evidence discovered in the trunk of his car. The district court
found that the warrant to search Dickerson's car, unlike the warrant
to search his apartment, was sufficiently particular in describing the
items to be seized.7 Moreover, the district court found that the search
of the car was supported by the eyewitness accounts of the bank rob-
bery.

On July 15, 1997, the Government filed a motion asking the district
court to reconsider its Order suppressing the statements made by
Dickerson at the FBI Field Office and the physical evidence found
during the search of Dickerson's apartment. The Government's
motion included affidavits from Detective Durkin and Agent Wenko,
and a statement written by Dickerson while at the FBI Field Office.
In addition, the Government argued that because Dickerson's state-
ments were voluntary, they were nonetheless admissible under the
mandate of 18 U.S.C.A. § 3501 (West 1985).

Detective Durkin, who was in the interview room with Dickerson
at all times, stated in his affidavit that "Dickerson was read his
_________________________________________________________________
7 An affidavit attached to the warrant identified the following items:

          a. A black leather backpack, and its contents;

          b. Currency;

          c. Clothing and disguises;

          d. Items stained by dye from explosive dye-packs;

          e. Firearms, ammunition, and pellet guns;

          f. Money or cash straps;

          g. Demand notes;

          h. Carrying bags;

          i. Photographs, in particular, photographs of co-conspirators;

          j. Address books, Rolodexes, or other documents containing
          names of co-conspirators; and

          k. Evidence of the disposition of cash obtained in bank or
          armed robberies.

(J.A. at 85-86.)

                    12
Miranda rights before he made th[e] statements" implicating himself
and Rochester in the First Virginia Bank robbery. (J.A. at 121.)
Detective Durkin explained that after Special Agent Lawlor returned
to the interview room to announce that they were going to search
Dickerson's apartment, Special Agent Lawlor immediately departed.
According to Detective Durkin, it was not until Special Agent Lawlor
returned some time later that they read Dickerson his Miranda warn-
ings. In fact, Detective Durkin testified that when Dickerson was read
his Miranda rights he still denied any involvement in the bank rob-
bery. According to Detective Durkin, it was not until Dickerson was
told that agents had found a bait bill from a bank robbery in his apart-
ment that he decided to confess.

Attached to Detective Durkin's affidavit was a hand-written state-
ment that Dickerson made while at the FBI Field Office in which he
stated that he "was read [his] rights at 7:30 [p.m.]"8 (J.A. at 123.) In
addition, Dickerson wrote in the statement that he knew "nothing
[about] the bank robbery" in question. (J.A. at 123.) Thus, according
to his own hand-written note, Dickerson was read his Miranda warn-
ings prior to implicating himself and Rochester in the First Virginia
Bank robbery.9
_________________________________________________________________
8 Although 7:30 p.m. does not correspond with the time that either
Detective Durkin or Special Agent Lawlor gave for when Dickerson was
read his Miranda rights, Detective Durkin explained in his affidavit that
when Dickerson wrote 7:30 p.m., he "specifically recall[ed] thinking that
Dickerson had no idea what time it was." (J.A. at 121.) In any event, the
hand-written statement does correspond with the sequence of events that
is so crucial to this appeal. Specifically, the statement corroborates the
agents' position that Dickerson was read his Miranda warnings prior to
his confession.
9 Dickerson's hand-written statement reads, in pertinent part, as fol-
lows:

          I was read my rights at 7:30 [b]ut I was here at 5:30. I talked to
          the two Detectives . . . [for] two and a half hours and then was
          asked to take a polygraph test. I declined because after two hours
          I had knowledge of the bank robbery. I told them I know nothing
          of the bank robbery that happened Friday. Befor[e] today I didn't
          have any knowle[dge] of the bank robbery.

(J.A. at 123.)

                    13
Finally, Agent Wenko's affidavit contradicted, among other things,
the district court's finding that the agents who executed the search of
Dickerson's apartment acted in bad faith. Agent Wenko, who was the
lead agent during the search of Dickerson's apartment, stated that he
was familiar with the specifics of the bank robbery in question and
knew what specific evidence to look for. In addition, Agent Wenko
stated that he had been investigating bank robberies for seven years
and was very familiar with the type of evidence customarily associ-
ated with bank robberies, e.g., guns, money, bait bills, dye-stained
money and clothes, disguises, carrying bags, and gloves.

On August 4, 1997, the district court denied the Government's
motion for reconsideration. See United States v. Dickerson, 971 F.
Supp. 1023 (E.D. Va. 1997). Noting that no provision in the Federal
Rules of Criminal Procedure governed motions for reconsideration,
the district court used the standard set forth in Rule 59(e) of the Fed-
eral Rules of Civil Procedure as its guide. See id. at 1024. In so doing,
the district court rejected the Government's motion for reconsidera-
tion upon the ground that the Government failed to establish that "the
evidence . . . was unavailable at the time of the hearing." Id. This
interlocutory appeal followed.

III.

Before determining whether Congress possesses the authority to
enact § 3501, we must first consider whether the district court erred
in refusing to entertain the Government's motion for reconsideration.10
(Text continued on page 16)
_________________________________________________________________
10 Dickerson contends that federal law does not grant the Government
the right to appeal an order denying reconsideration of a suppression rul-
ing. It is well established that the Government cannot appeal an adverse
ruling in a criminal prosecution without statutory authority. See United
States v. Martin Linen Supply Co., 430 U.S. 564, 568 (1977); United
States v. Sanges, 144 U.S. 310, 312 (1892). Such authority, the Govern-
ment maintains, is contained in 18 U.S.C.A. § 3731 (West Supp. 1998).
See United States v. Scott, 437 U.S. 82, 84-85 (1978) (discussing the
enactment of § 3731 to provide government appeals in criminal cases).

Section 3731 provides, in pertinent part, as follows:

           An appeal by the United States shall lie to a court of appeals
          from a decision or order of a district court suppressing or exclud-
          ing evidence.

                    14
           ....

           The appeal in all such cases shall be taken within thirty days
          after the decision, judgment or order has been rendered and shall
          be diligently prosecuted.

           The provisions of this section shall be liberally construed to
          effectuate its purposes.

18 U.S.C.A. § 3731. Although § 3731 authorizes the Government to
appeal orders suppressing evidence, Dickerson contends that it does not
expressly authorize the Government to appeal a decision denying recon-
sideration of a suppression ruling. The issue, not heretofore decided by
this Court, is whether § 3731, which provides that it should be liberally
construed to effectuate its purposes, can be so construed as to authorize
this appeal. We conclude, for the reasons that follow, that it can.

In United States v. Ibarra, 502 U.S. 1 (1991) (per curiam), the defen-
dant was indicted for possession of cocaine with intent to distribute. See
id. at 2. The district court, however, ordered that certain evidence be sup-
pressed. See United States v. Ibarra, 725 F. Supp. 1195, 1202 (D. Wyo.
1989). The Government filed a motion for reconsideration, which was
denied. See United States v. Ibarra, 731 F. Supp. 1037, 1041 (D. Wyo.
1990). On appeal, the Tenth Circuit dismissed the Government's appeal
as untimely. See United States v. Ibarra, 920 F.2d 702, 707 (10th Cir.
1990) (holding that appeal must be filed within thirty days of a district
court's suppression ruling). On petition for certiorari, the Supreme Court
held that the thirty-day period in which the Government was required to
file its appeal under § 3731 began to run on the date that the district court
denied the Government's motion for reconsideration, not on the date of
the district court's original suppression order. See Ibarra, 502 U.S. at 6-
7. In so holding, the Supreme Court necessarily concluded that § 3731
authorizes the Government to appeal a decision denying reconsideration
of a suppression ruling.

Our conclusion that we have jurisdiction to hear this appeal is also but-
tressed by the knowledge that, in enacting § 3731, "Congress intended to
remove all statutory barriers to Government appeals and to allow appeals
whenever the Constitution would permit." United States v. Wilson, 420
U.S. 332, 337 (1975); see also Arizona v. Manypenny, 451 U.S. 232, 247
& n.24, 249 (1981) (noting that Government appeals are permitted to the
extent that they are not prohibited by the Constitution). Dickerson does

                     15
Although a case of first impression in this Court, our sister circuits
review a district court's refusal to reopen a suppression hearing for
abuse of discretion. See, e.g., United States v. Hassan, 83 F.3d 693,
696 (5th Cir. 1996); United States v. Roberts , 978 F.2d 17, 20 (1st
Cir. 1992); United States v. Buffington, 815 F.2d 1292, 1298 (9th Cir.
1987). We adopt that standard here.

Under an abuse of discretion standard, a reviewing court may not
substitute its judgment for that of the district court. See, e.g., United
States v. Mason, 52 F.3d 1286, 1289 (4th Cir. 1995). Indeed, an
appeals court may uphold the exercise of a district court's discretion
even where it might have ruled differently on the matter in the first
instance. Instead, our task is simply to determine whether the district
court's exercise of discretion was arbitrary or capricious in light of
the governing law and the facts. See, e.g., id.

In its motion for reconsideration, the U.S. Attorney's Office asked
the district court to reverse its suppression rulings on two grounds.
First, the Government presented the district court with additional evi-
dence that corroborated Special Agent Lawlor's testimony concerning
when Dickerson was read his Miranda warnings. Second, the Govern-
ment argued that even if Dickerson's confession was elicited in tech-
nical violation of Miranda, it was nevertheless admissible under 18
U.S.C.A. § 3501 (West 1985). We address each ground in turn.

A.

Relying upon Rule 59(e) of the Federal Rules of Civil Procedure,
the district court rejected the Government's motion for reconsidera-
_________________________________________________________________
not contend that the instant appeal is constitutionally prohibited. Thus,
Dickerson's suggestion that we lack jurisdiction to hear this appeal is
without merit. Accord United States v. Hassan , 83 F.3d 693, 697 (5th
Cir. 1996) (holding that "`an appeal from a denial of a motion to recon-
sider necessarily raises the underlying [suppression] judgment for
review'" (quoting United States v. Herrold , 962 F.2d 1131, 1136 (3d Cir.
1992))); United States v. Roberts, 978 F.2d 17, 18 (1st Cir. 1992) (enter-
taining Government's appeal from the denial of a motion to reconsider
a suppression ruling).

                     16
tion because the Government failed to establish that"the evidence . . .
was unavailable at the time of the hearing." United States v.
Dickerson, 971 F. Supp. 1023, 1024 (E.D. Va. 1997). The Govern-
ment actually conceded, as it does on appeal, that the evidence form-
ing the basis for its motion was available at the time of the
suppression hearing. The Government explains, however, that the evi-
dence was not introduced because (1) it never believed that the dis-
trict court would find Dickerson more believable than Special Agent
Lawlor; and (2) it did not want to burden the district court with cumu-
lative evidence.

As an initial matter, although Rule 59(e) of the Federal Rules of
Civil Procedure requires a showing that the evidence supporting a
motion for reconsideration was not available at the time of the initial
hearing, see Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir.
1993), the Federal Rules of Civil Procedure are not binding in crimi-
nal proceedings. As a result, that evidence was available to the
movant prior to the suppression hearing does not, as a matter of law,
defeat a motion for reconsideration in a criminal case. See, e.g.,
United States v. Regilio, 669 F.2d 1169, 1177 (7th Cir. 1981) (recog-
nizing that "society's interest in admitting all relevant evidence mili-
tates strongly in favor of permitting reconsideration").

We also recognize, however, that the district court has a strong
interest in controlling its docket and avoiding piecemeal litigation.
Thus, when the evidence forming the basis for a party's motion for
reconsideration was in the movant's possession at the time of the ini-
tial hearing, as was the case here, the movant must provide a legiti-
mate reason for failing to introduce that evidence prior to the district
court's ruling on the motion to suppress before we will determine that
a district court abused its discretion in refusing to reconsider its sup-
pression ruling.11
_________________________________________________________________
11 We note that granting a new trial on the basis of evidence available
at the time of the trial is strictly prohibited. See, e.g., United States v.
Bales, 813 F.2d 1289, 1295 (4th Cir. 1987) (noting that under Fed. R.
Crim. P. 33 "the evidence must be, in fact, newly discovered, i.e., discov-
ered since the trial"); United States v. Singh, 54 F.3d 1182, 1190 (4th Cir.
1995) (same). Of course, Rule 33 of the Federal Rules of Criminal Proce-
dure, which governs new trial motions, does not apply to motions for
reconsideration of evidentiary rulings prior to trial. As such, granting a
motion for reconsideration on the basis of evidence available to the
movant at the time of the suppression hearing is not strictly prohibited.

                    17
Before considering the Government's reasons for failing to intro-
duce the evidence in question, however, we note that it was given
numerous opportunities to introduce the evidence prior to the district
court's ruling on the suppression motion. Dickerson's motion to sup-
press was filed on May 19, 1997. On May 23, 1997, the Government
filed a response to Dickerson's motion to suppress. Four days later,
the Government supplemented its response. A hearing on the motion
was held on May 30, 1997. Finally, at the district court's request, the
Government was given yet another opportunity to file an additional
supplemental memorandum in support of its position on June 3, 1997.
At none of these junctures did the Government introduce the two affi-
davits and the statement.

In light of the ample opportunities the Government had to intro-
duce the evidence in question prior to the district court's ruling on the
motion to suppress, its articulated reasons for failing to do so ring hol-
low. First, the Government contends that it never believed that the
district court would find Dickerson more credible than Special Agent
Lawlor. Even if this explanation was tenable prior to the suppression
hearing, Special Agent Lawlor's testimony on the primary issue in
dispute, i.e., whether Dickerson was read his Miranda warnings prior
to his confession, was completely undermined by the Government's
own documentary evidence, which supported Dickerson's version of
events. After the hearing, therefore, the Government should have been
firmly disabused of any misconceptions concerning whom the district
court would find more credible. Because the Government was given
the opportunity to file a supplemental memorandum after the hearing,
the Government's failure to introduce the affidavits of Detective
Durkin and Agent Wenko and the statement written by Dickerson
cannot be explained by its first justification.

Next, the Government contends that it did not want to burden the
district court with cumulative evidence. What the Government means
by cumulative evidence is not entirely clear. Because every additional
piece of evidence offered is, by definition, cumulative, cumulative
evidence is not bad per se. Indeed, under the Federal Rules of Evi-
dence it is the "needless presentation of cumulative evidence" that is
to be avoided.12 Fed. R. Evid. 403. With that understanding, the Gov-
_________________________________________________________________
12 We do not mean to imply that the Federal Rules of Evidence are
binding at a suppression hearing; they are not. See Fed. R. Evid. 104(a)

                     18
ernment's argument necessarily assumes that Special Agent Lawlor's
testimony should have been sufficient and that any additional evi-
dence would, in fact, be needlessly cumulative. For the reasons stated
above, however, the Government should have known after the hearing
that additional evidence was not needlessly cumulative, but absolutely
necessary.13

In any event, why the Government would consider the statement
written by Dickerson -- in which he admits that he was read his
Miranda warnings prior to implicating himself in a series of bank rob-
beries -- to be needlessly cumulative on the pivotal question of
whether he was read his Miranda warnings prior to implicating him-
self in a series of bank robberies is difficult to understand. Evidence
that is so probative that it would likely change the mind of the fact-
finder is not needlessly cumulative. Cf. 22 Charles Alan Wright &
Kenneth W. Graham, Jr., Federal Practice and Procedure § 5220, at
306 (1978) (noting similar principle under Rule 403).
_________________________________________________________________

(providing that the rules of evidence are not binding at a preliminary pro-
ceeding). We refer to Rule 403 only because it casts some light on the
phrase "cumulative evidence."
13 In its motion for reconsideration, the Government confessed that
"this [was] one of those deals where they[throw] the case at [the Assis-
tant United States Attorney] at 4:00 on the day before [the hearing]."
United States v. Dickerson, 971 F. Supp. 1023, 1025 n.2 (E.D. Va. 1997)
(final alteration in original). Similarly, during the hearing on the motion
to reconsider the Government acknowledged "that the Assistant United
States Attorney had very little time to prepare[Special] Agent Lawlor."
Id. at 1024. Had the Government simply compared Special Agent Law-
lor's recollection of events against its documentary evidence prior to the
suppression hearing, it would have discovered the need to introduce
additional evidence.

While we respect the Government's candidness on this point, it raises
further questions relating to the proffered reasons for failing to present
the additional affidavits and statement earlier. For example, if the Gov-
ernment failed to prepare and present its case properly, we wonder how
it could have known that additional evidence would be needlessly cumu-
lative.

                    19
In sum, because the district court gave the Government the oppor-
tunity to introduce the affidavits of Detective Durkin and Agent
Wenko and Dickerson's hand-written statement after the suppression
hearing, we conclude that the Government's failure to do so cannot
adequately be explained by its proffered reasons. Accordingly, we
cannot say that the district court abused its discretion in denying the
Government's motion for reconsideration based upon its refusal to
consider evidence that was in the Government's possession at the
time of the initial hearing.

B.

Because "[a] district court by definition abuses its discretion when
it makes an error of law," Koon v. United States, 116 S. Ct. 2035,
2047 (1996), we must address the Government's second proffered
ground for reconsideration of the suppression ruling, namely whether
§ 3501, rather than Miranda, governs the admissibility of Dickerson's
confession.

1.

Whether § 3501 or Miranda governs the admissibility of Dicker-
son's confession ultimately turns on the answers to two questions.
Does § 3501 purport to supersede the rule set forth by the Supreme
Court in Miranda? If it does, does Congress possess the authority leg-
islatively to overrule Miranda? Prior to addressing these questions,
however, we feel compelled to respond to the dissent's assertion that
the question of § 3501's applicability is not properly before us.

Although raised by the Government in its motion for reconsidera-
tion, the applicability of § 3501 was not briefed by the Government
on appeal.14 We note, however, that this was no simple oversight. The
_________________________________________________________________
14 Pursuant to Local Rule 27(c), the clerk's office granted the unop-
posed motion of the Washington Legal Foundation and the Safe Streets
Coalition (amici) to file a brief in this case. In light of the Government's
unwillingness to defend the constitutionality of§ 3501, amici also sought
leave to share five minutes of the Government's allotted oral argument
time. Under the Federal Rules of Appellate Procedure, "[a] motion of an

                    20
United States Department of Justice took the unusual step of actually
prohibiting the U.S. Attorney's Office from briefing the issue. To be
sure, this was not an isolated incident. Over the last several years, the
Department of Justice has not only failed to invoke§ 3501, it has
affirmatively impeded its enforcement.

For example, in Davis v. United States, 512 U.S. 452 (1994), which
involved the defendant's attempt to suppress an incriminating state-
_________________________________________________________________
amicus curiae to participate in oral argument will be granted only for
extraordinary reasons." Fed. R. App. P. 29. Because the Department of
Justice's refusal to defend the constitutionality of an Act of Congress is
an extraordinary event, we granted amici's motion to share oral argument
time with the Government. Indeed, federal courts have frequently
appointed amici to participate in oral argument where neither side will
defend an important position. See, e.g., Bousley v. United States, 118
S. Ct. 1604, 1609 (1998) (inviting private party to file an amicus brief
and to participate in oral argument when Government declined to defend
ruling in its favor); Bob Jones Univ. v. United States, 461 U.S. 574, 585
n.9, 599 n.24 (1983) (same); McKinney v. Indiana Michigan Power Co.,
113 F.3d 770, 772 n.2 (7th Cir. 1996) (appointing amicus "so that [the
court] might have the benefit of an adversary presentation of the issues
raised by the appeal"); United States v. Chagra, 701 F.2d 354, 366 (5th
Cir. 1983) (appointing amicus "to ensure that this appeal continues to be
presented in an adversary context").

Amici urged this Court, both in its brief and during oral argument, to
consider the admissibility of Dickerson's confession under the mandate
of § 3501. Although we had the benefit of amici's briefing, the dissent
criticizes our application of § 3501 "without the benefit of any briefing
in opposition." Post at 47. Although we would have preferred to have
had such briefing, the Department of Justice, as we note in greater detail
above, actually prohibited the U.S. Attorney's Office from briefing
§ 3501 in this case. Cf. Letter from John C. Keeney, Acting Assistant
Attorney General, to all United States Attorneys and all Criminal Divi-
sion Section Chiefs (Nov. 6, 1997) (forbidding "federal prosecutors
[from] rely[ing] on the voluntariness provision of Section 3501"). More-
over, when pressed at oral argument, counsel for the United States
informed the Court that he had been prohibited by his superiors at the
Department of Justice from discussing § 3501. Because it is our duty to
apply the governing law to every case or controversy before us, it was
unfortunately necessary to proceed without any briefing from the Depart-
ment of Justice.

                     21
ment made after an ambiguous request for counsel, the Department
of Justice expressly declined to take a position on the applicability of
§ 3501. See id. at 457 n.*. As a result, the majority opinion declined
to consider the issue. See id. (declining to reach issue because "we are
reluctant to do so when the issue is one of first impression involving
the interpretation of a federal statute on which the Department of Jus-
tice expressly declines to take a position"). Justice Scalia, in a concur-
ring opinion, chided the Department of Justice for its failure to invoke
§ 3501:

           The United States' repeated refusal to invoke§ 3501,
          combined with the courts' traditional (albeit merely pruden-
          tial) refusal to consider arguments not raised, has caused the
          federal judiciary to confront a host of "Miranda" issues that
          might be entirely irrelevant under federal law. Worse still,
          it may have produced -- during an era of intense national
          concern about the problem of run-away crime -- the acquit-
          tal and the nonprosecution of many dangerous felons,
          enabling them to continue their depredations upon our citi-
          zens. There is no excuse for this.

Id. at 465 (citations omitted). Justice Scalia further questioned
whether the Department of Justice's failure to invoke § 3501 was
"consistent with the Executive's obligation to`take Care that the
Laws be faithfully executed.'" Id. (quoting U.S. Const. Art. II, § 3).

Over the past few years, career federal prosecutors have tried to
invoke § 3501 in this Court only to be overruled by the Department
of Justice.15 In March of 1997, for example, the U.S. Attorney's
_________________________________________________________________
15 Justice's refusal to invoke§ 3501 has not been limited to this Circuit.
In Cheely v. United States, 21 F.3d 914 (9th Cir. 1994), the Ninth Circuit
suppressed an incriminating statement that was obtained in technical vio-
lation of Edwards. Id. at 923. Although the Government did not petition
for rehearing, the Ninth Circuit sua sponte asked the parties whether the
case merited rehearing en banc. See Cheely v. United States, 92-30257
(9th Cir. May 25, 1994) (unpublished order). Curiously, Justice filed a
memorandum opposing further review. One week later, the Supreme
Court in Davis v. United States, 512 U.S. 452 (1994), would bring
§ 3501 to the attention of the legal community. In response, a career fed-

                     22
Office in Alexandria, Virginia, appealed the suppression of a state-
ment that the district court found was obtained in technical violation
of Miranda. See United States v. Sullivan, 138 F.3d 126 (4th Cir.
1998). In its brief, the U.S. Attorney's Office urged this Court to
reverse the district court on the basis of § 3501. The Department of
Justice, however, ordered the U.S. Attorney's Office to withdraw its
brief. In its place, a brief without any reference to § 3501 was filed.
As a result, the Washington Legal Foundation and United States Sen-
ators Jeff Sessions, Jon Kyl, John Ashcroft, and Strom Thurmond
filed an amicus brief urging this Court to consider the admissibility
of Sullivan's confession under § 3501. Because we ultimately con-
cluded that Sullivan was not in custody for Miranda purposes when
the incriminating statements were made, we had no occasion to
address the applicability of § 3501. See id. at 134 n.*.

In June of 1997, this Court issued an opinion upholding the sup-
pression of a confession obtained in technical violation of Miranda.
See United States v. Leong, 116 F.3d 1474 (4th Cir. 1997) (unpub-
lished). Although the United States did not seek rehearing, the Wash-
ington Legal Foundation and the Safe Streets Coalition moved this
Court for leave to proceed as amici curiae. In their motion, the puta-
tive amici took the Government to task for failing to assert the appli-
cability of § 3501. As a result, we ordered the Department of Justice
to address the effect of § 3501 on the admissibility of Leong's confes-
sion. In response, Attorney General Janet Reno, although purporting
to follow the advice of her career prosecutors in other matters, noti-
fied Congress that the Department of Justice would not defend the
_________________________________________________________________

eral prosecutor sent a letter to the Ninth Circuit apprising them of the
Court's decision in Davis. Later that same day, Solicitor General Drew
Days withdrew the earlier letter and replaced it with a letter that down-
played the relevance of Davis to the issues at hand. Notwithstanding the
letter from the Solicitor General, the Ninth Circuit"called for supple-
mental briefing from the parties as to the effect Davis might have on our
conclusion" to suppress the statements in question. Cheely v. United
States, 36 F.3d 1439, 1448 (9th Cir. 1994). Although Justice filed a sup-
plemental brief, it nevertheless failed to even argue the applicability of
§ 3501. Upon reconsideration, the Ninth Circuit still suppressed the state-
ment. See id.

                    23
constitutionality of § 3501, see 2 U.S.C.A. § 288k(b) (West 1997)
(requiring the Department of Justice to notify the United States Con-
gress whenever it will not defend the constitutionality of a federal
statute), and filed with this Court a brief to the same effect.16

Against this background, the Government's failure to raise the
applicability of § 3501 on appeal in this case does not come as a sur-
prise. Of even greater importance, neither does it prevent us from
considering the applicability of § 3501 on appeal. Even where the par-
ties abdicate their responsibility to call relevant authority to this
Court's attention, cf. Va. Code Prof. Resp. 7-20, they cannot prevent
us from deciding the case under the governing law simply by refusing
to argue it, see United States Nat'l Bank of Or. v. Independent Ins.
Agents of America, Inc., 508 U.S. 439, 445-48 (1993).17 Indeed, it is
now well established that "the proper administration of the criminal
law cannot be left merely to the stipulation of parties." Young v.
United States, 315 U.S. 257, 259 (1942).
_________________________________________________________________
16 The Department of Justice has taken the position that unless the
Supreme Court overrules Miranda, "the United States is not free to urge
the lower courts" to "rely on Section 3501." See Letter from John C.
Keeney, Acting Assistant Attorney General, to all United States Attor-
neys and all Criminal Division Section Chiefs (Nov. 6, 1997) (noting that
"[t]he Department has not yet decided whether it would ask the Supreme
Court in an appropriate case to overrule or modify Miranda").
17 The dissent argues, and we do not dispute, that "the only issues not
raised by the parties that we are required to consider are those of subject
matter jurisdiction and justiciability." Post at 48 (emphasis added). That
observation, however, is of no real import. First, as we note above, this
Court may, in its discretion, consider issues not raised below. See post
at 25-26. Second, and more importantly, we are not considering an issue
that was not raised by the parties. The issue on appeal is the district
court's suppression ruling. Without question, we are free to address our-
selves to any legal theory that would bear on the issue under appeal. See
Shafer v. Preston Memorial Hosp. Corp., 107 F.3d 274, 275 n.1 (4th Cir.
1997) ("We have consistently recognized that we may [decide a case] on
different grounds than those employed by the district court."); Jackson
v. Kimel, 992 F.2d 1318, 1322 (4th Cir. 1993) (same). Thus, because the
Government has appealed the district court's suppression ruling, we are
free to consider the applicability of § 3501.

                    24
The dissent contends that "we are faced with essentially the same
situation that the Supreme Court confronted in Davis when it refused
to take up § 3501." Post at 49. We disagree. Although the Supreme
Court declined sua sponte to consider the applicability of § 3501 in
Davis, 512 U.S. at 457 n.*, that decision was influenced by prudential
concerns not present here, id. at 465 (Scalia, J., concurring) (noting
that the Court's decision not to consider the applicability of § 3501
was influenced by prudential concerns, rather than by statutory con-
straints on the Supreme Court's jurisdiction). As a general matter, "a
court should avoid deciding a constitutional question when it can dis-
pose of a case on another basis." Jimenez v. BP Oil, Inc., 853 F.2d
268, 270 (4th Cir. 1988) (citing Ashwander v. Tennessee Valley Auth.,
297 U.S. 288, 346 (1936) (Brandeis, J., concurring)). Having deter-
mined that the defendant's ambiguous reference to an attorney during
a custodial interrogation was not a request for counsel for purposes
of Edwards v. Arizona, 451 U.S. 477, 484-85 (1981), see Davis, 512
U.S. at 459, the Court had no reason to consider whether the defen-
dant's confession was also admissible under the mandate of § 3501,
especially because the Department of Justice had expressly declined
to take a position on the provision's constitutionality, see id. at 457
n.*. Dickerson's confession, in contrast, was obtained in violation of
Miranda. Thus, unlike the situation in Davis , we cannot avoid decid-
ing the constitutional question associated with§ 3501. Moreover, and
again unlike the situation in Davis, the Department of Justice has now
taken the position that § 3501 is unconstitutional. See Letter from
Janet Reno, Attorney General, to Congress (Sept. 10, 1997) (notifying
Congress that the Department of Justice will not defend the constitu-
tionality of the statute). As a result, the specific prudential concerns
that animated the Supreme Court's decision not to consider the appli-
cability of § 3501 in Davis are simply not present here.

Furthermore, the primary reason for the Supreme Court's general
reluctance to consider arguments not raised is not applicable to infe-
rior federal courts such as this one. The Supreme Court "sits as a
court of review." Duignan v. United States , 274 U.S. 195, 200 (1927).
Thus, it generally will not consider issues "not pressed or passed upon
below." Id.; see also Pennsylvania Dep't of Corrections v. Yeskey,
118 S. Ct. 1952, 1956 (1998) (declining to address issue that was not
presented to either the District Court or the Court of Appeals);
Adickes v. S.H. Kress & Co., 398 U.S. 144, 147 n.2 (1970) ("Where

                    25
issues are neither raised before nor considered by the Court of
Appeals, this Court will not ordinarily consider them."). In contrast,
"[t]he matter of what questions may be taken up and resolved for the
first time on appeal is one left primarily to the discretion of the courts
of appeals, to be exercised on the facts of individual cases." Singleton
v. Wulff, 428 U.S. 106, 121 (1976); see also United States Nat'l Bank
of Or., 508 U.S. at 445-48 (stating that it was proper for the Court of
Appeals to consider whether the controlling statute had been repealed
despite the parties' failure to raise the issue).

Because the Department of Justice will not defend the constitution-
ality of § 3501 -- and no criminal defendant will press the issue --
the question of whether that statute, rather than Miranda, governs the
admission of confessions in federal court will most likely not be
answered until a Court of Appeals exercises its discretion to consider
the issue. Here, the district court has suppressed a confession that, on
its face, is admissible under the mandate of § 3501, i.e., the confes-
sion was voluntary under the Due Process Clause, but obtained in
technical violation of Miranda. As a result, we are required to con-
sider the issue now. Cf. Davis, 512 U.S. at 464 (Scalia, J., concurring)
(noting that the "time will have arrived" to consider the applicability
of § 3501 the next time "a case that comes within the terms of th[e]
statute is . . . presented to us"); see also Eric D. Miller, comment,
Should Courts Consider 18 U.S.C. § 3501 Sua Sponte?, 65 U. Chi. L.
Rev. 1029 (1998) (answering question in the affirmative).

a.

Having determined that the issue is properly before the panel, we
must first determine whether § 3501 purports to supersede the rule set
forth by the Supreme Court in Miranda. To do so, a brief history of
the rules governing the admissibility of confessions before and after
Miranda is in order. See generally Development in the Law --
Confessions, 79 Harv. L. Rev. 935 (1966) [hereinafter Developments].

"At early common law, confessions were admissible at trial without
restrictions." Id. at 954; see also McCormick's Handbook on the Law
of Evidence § 147, at 313 (1972) (Edward W. Cleary, ed., West 2d ed.
1972) (citing 3 Wigmore, Evidence § 818 (3d ed. 1940)). In the latter
part of the eighteenth century, however, courts began to recognize

                     26
that certain confessions were not trustworthy. See, e.g., The King v.
Rudd, 168 Eng. Rep. 160 (K.B. 1783) (holding that "no credit ought
to be given" to "a confession forced from the mind by the flattery of
hope, or by the torture of fear"). Although several tests were devel-
oped to determine whether a confession was trustworthy, a confession
was generally thought to be reliable only if made voluntarily. See,
e.g., Regina v. Garner, 169 Eng. Rep. 267 (Ct. Crim. App. 1848);
Regina v. Baldry, 169 Eng. Rep. 568 (Ct. Crim. App. 1852).

In Hopt v. Utah, 110 U.S. 574 (1884), the Supreme Court specifi-
cally adopted the common law rule that a confession was reliable, and
therefore admissible, if it was made voluntarily. Id. at 584-85 (hold-
ing that a confession was voluntary if not induced by threat or prom-
ise) (citing Regina v. Baldry, 169 Eng. Rep. 568 (Ct. Crim. App.
1852)); see also Pierce v. United States, 160 U.S. 355, 357 (1896)
(same). In subsequent cases, the Supreme Court applied the common
law test of voluntariness to confessions. See Developments, supra, at
959. In so doing, the Court rejected the argument that a confession
was involuntary simply because the suspect was in custody. See Sparf
v. United States, 156 U.S. 51, 55 (1895). Similarly, in Wilson v.
United States, 162 U.S. 613 (1896), the Supreme Court specifically
held that the failure to warn a suspect of his right to remain silent and
of his right to counsel did not render a confession involuntary. Id. at
624.

In Bram v. United States, 168 U.S. 532 (1897), the Supreme Court
asserted, for the first time, a constitutional basis for its requirement
that a confession be made voluntarily. Id. at 542 (stating that whether
a confession is voluntary "is controlled by that portion of the fifth
amendment . . . commanding that no person `shall be compelled in
any criminal case to be a witness against himself'" (quoting U.S.
Const. amend. V.)). According to the Court, the Fifth Amendment
privilege against self-incrimination "was but a crystallization" of the
common law rule that only voluntary confessions are admissible as
evidence. Id. Although the Supreme Court-- prior to Miranda --
would eventually place less reliance upon the approach taken in
Bram, see, e.g., United States v. Carignan, 342 U.S. 36, 41 (1951)
(expressing doubt about "[w]hether involuntary confessions are
excluded from federal criminal trials on the ground of a violation of
the Fifth Amendment's protection against self-incrimination, or from

                     27
a rule that forced confessions are untrustworthy" (footnote omitted)),
the Supreme Court in Brown v. Mississippi, 297 U.S. 278 (1936),
invoked another constitutional basis for its requirement that a confes-
sion be made voluntarily: the Due Process Clause. Id. at 285-86.
Thereafter, a confession was admissible only if voluntary within the
meaning of the Due Process Clause. See, e.g., Haynes v. Washington,
373 U.S. 503 (1963); Ashcraft v. Tennessee, 322 U.S. 143, 154
(1944); Chambers v. Florida, 309 U.S. 227 (1940).

Thus, prior to Miranda, the rule governing the admissibility of con-
fessions in federal court -- if not the rule's justification -- remained
the same for nearly 180 years: confessions were admissible at trial if
made voluntarily. See, e.g., Davis v. United States, 512 U.S. 452, 464
(1994) (Scalia, J., concurring) (noting that prior to Miranda, "volun-
tariness vel non was the touchstone of admissibility of confessions");
Miranda v. Arizona, 384 U.S. 436, 506-07 (1966) (Harlan, J., dissent-
ing) (noting that voluntariness has been the test for admitting confes-
sions since the earliest days of the Republic). Indeed, in Lisenba v.
California, 314 U.S. 219 (1941), the Supreme Court specifically
referred to "voluntariness" as the federal test for determining the
admissibility of confessions. Id. at 236.

Such was the stage in 1966 when the Supreme Court decided
Miranda v. Arizona, 384 U.S. 436 (1966). In Miranda, the Supreme
Court announced a new analytical approach to the admissibility of
confessions. Specifically, the Court rejected a case-by-case determi-
nation of whether a confession was voluntary. Instead, the Court held
that any statement stemming from the custodial interrogation of a sus-
pect would be presumed involuntary, and therefore inadmissible,
unless the police first provided the suspect with four warnings.18
Although the Court relied upon its prior decision in Bram v. United
States, 168 U.S. 532 (1897) (holding that voluntariness is required by
the Fifth Amendment), for support, Miranda, 384 U.S. at 461-62, the
Court acknowledged that the Constitution requires no"particular
_________________________________________________________________
18 The four warnings are: (1) that the suspect has the right to remain
silent; (2) that any statements he makes can be used against him; (3) that
he has the right to the presence of an attorney during questioning; and
(4) that an attorney will be appointed for him if he cannot afford one. See
Miranda v. Arizona, 384 U.S. 436, 444 (1966).

                    28
solution for the inherent compulsions of the interrogation process," id.
at 467, and left open the opportunity for the States and Congress to
"develop their own safeguards for the privilege, so long as they are
fully as effective as [the four warnings] in informing accused persons
of their right of silence and in affording a continuous opportunity to
exercise it," id. at 490. The Court held that until that time, the warning
"safeguards must be observed." Id. at 467.

Congress enacted § 3501 just two years after the Supreme Court
decided Miranda. When interpreting an act of Congress, "our inquiry
begins with an examination of the language used in the statute."
Faircloth v. Lundy Packing Co., 91 F.3d 648, 653 (4th Cir. 1996) (cit-
ing Stiltner v. Beretta U.S.A. Corp., 74 F.3d 1473, 1482 (4th Cir.),
cert. denied, 117 S. Ct. 54 (1996)), cert. denied, 117 S. Ct. 738
(1997). Section 3501 provides as follows:

           (a) In any criminal prosecution brought by the United
          States or by the District of Columbia, a confession, as
          defined in subsection (e) hereof, shall be admissible in evi-
          dence if it is voluntarily given. Before such confession is
          received in evidence, the trial judge shall, out of the pres-
          ence of the jury, determine any issue as to voluntariness. If
          the trial judge determines that the confession was voluntar-
          ily made it shall be admitted in evidence and the trial judge
          shall permit the jury to hear relevant evidence on the issue
          of voluntariness and shall instruct the jury to give such
          weight to the confession as the jury feels it deserves under
          all the circumstances.

           (b) The trial judge in determining the issue of voluntari-
          ness shall take into consideration all the circumstances sur-
          rounding the giving of the confession, including (1) the time
          elapsing between arrest and arraignment of the defendant
          making the confession, if it was made after arrest and before
          arraignment, (2) whether such defendant knew the nature of
          the offense with which he was charged or of which he was
          suspected at the time of making the confession, (3) whether
          or not such defendant was advised or knew that he was not
          required to make any statement and that any such statement
          could be used against him, (4) whether or not such defen-

                     29
dant had been advised prior to questioning of his right to the
assistance of counsel; and (5) whether or not such defendant
was without the assistance of counsel when questioned and
when giving such confession.

 The presence or absence of any of the above-mentioned
factors to be taken into consideration by the judge need not
be conclusive on the issue of voluntariness of the confes-
sion.

 (c) In any criminal prosecution by the United States or by
the District of Columbia, a confession made or given by a
person who is a defendant therein, while such person was
under arrest or other detention in the custody of any law-
enforcement officer or law-enforcement agency, shall not be
inadmissible solely because of delay in bringing such person
before a magistrate or other officer empowered to commit
persons charged with offenses against the laws of the United
States or of the District of Columbia if such confession is
found by the trial judge to have been made voluntarily and
if the weight to be given the confession is left to the jury and
if such confession was made or given by such person within
six hours immediately following his arrest or other deten-
tion: Provided, That the time limitation contained in this
subsection shall not apply in any case in which the delay in
bringing such person before such magistrate or other officer
beyond such six-hour period is found by the trial judge to
be reasonable considering the means of transportation and
the distance to be traveled to the nearest available such mag-
istrate or other officer.

 (d) Nothing contained in this section shall bar the admis-
sion in evidence of any confession made or given voluntar-
ily by any person to any other person without interrogation
by anyone, or at any time at which the person who made or
gave such confession was not under arrest or other deten-
tion.

 (e) As used in this section, the term "confession" means
any confession of guilt of any criminal offense or any self-
incriminating statement made or given orally or in writing.

          30
18 U.S.C.A. § 3501. The above-quoted statutory language is plain.
Congress has provided that "a confession . . . shall be admissible in
evidence if it is voluntarily given." 18 U.S.C.A.§ 3501(a). Based
upon the statutory language, it is perfectly clear that Congress enacted
§ 3501 with the express purpose of legislatively overruling Miranda
and restoring voluntariness as the test for admitting confessions in
federal court. See, e.g., Stephen A. Saltzburg & Daniel J. Capra,
American Criminal Procedure 545 (5th ed. 1996) (noting that "the
intent of Congress was to `overrule' Miranda in favor of a return to
the `voluntariness' standard").

That Congress wished to return to a case-by-case determination of
whether a confession was voluntarily given is undeniable. See S. Rep.
No. 90-1097 (1968), reprinted in 1968 U.S.C.C.A.N. 2112. Although
certainly not dispositive, it is worth noting that the Senate Report
accompanying § 3501 specifically stated that"[t]he intent of the bill
is to reverse the holding of Miranda v. Arizona , 384 U.S. 436 (1966)."
Id. at 2141. Indeed, although acknowledging that"[t]he bill would
also set aside the holdings of such cases as McNabb v. United States,
318 U.S. 332 (1943), and Mallory v. United States, 354 U.S. 449
(1957)," id., the Report stated that Miranda "is the case to which the
bill is directly addressed," id. Senate opponents likewise recognized
that § 3501, by making voluntariness the sole criterion for the admis-
sibility of confessions, was meant to repeal the irrebuttable presump-
tion created by Miranda. See id. at 2210-11 (noting that § 3501 was
"squarely in conflict with the Supreme Court's decision in Miranda
v. Arizona").

Similarly, both proponents and opponents of § 3501 in the House
of Representatives noted that the statute was meant to overrule the
irrebuttable presumption created by Miranda. See, e.g., 114 Cong.
Rec. 16,066 (1968) (statement of Rep. Celler); id. at 16,074 (state-
ment of Rep. Corman); id. at 16,278 (statement of Rep. Poff); id. at
16,279 (statement of Rep. Taylor); id. at 16,296 (statement of Rep.
Randall); id. at 16,297-98 (statement of Rep. Pollock).

Although Congress enacted § 3501 with the express purpose of
restoring voluntariness as the test for admitting confessions in federal
court, it is important to note that Congress did not completely aban-
don the central holding of Miranda, i.e. , the four warnings are impor-

                    31
tant safeguards in protecting the Fifth Amendment privilege against
self-incrimination. Indeed, § 3501 specifically lists the Miranda warn-
ings as factors that a district court should consider when determining
whether a confession was voluntarily given. See 18 U.S.C.A.
§ 3501(b). Congress simply provided that the failure to administer the
warnings to a suspect would no longer create an irrebuttable presump-
tion that a subsequent confession was involuntarily given. See id.
(providing that the Miranda warnings are not dispositive on the issue
of voluntariness).

b.

Based on the statutory language alone, it is clear that Congress
enacted § 3501 with the express purpose of returning to the pre-
Miranda case-by-case determination of whether a confession was vol-
untary. We now turn to our next inquiry: Does Congress possess the
authority to supersede the irrebuttable presumption created in
Miranda that any unwarned statement to the police is involuntary, and
therefore inadmissible?

Interestingly, much of the scholarly literature on Miranda deals not
with whether Congress has the legislative authority to overrule the
presumption created in Miranda, but whether it should. Miranda's
opponents, like Professor Paul Cassell, contend that thousands of vio-
lent criminals escape justice each year as a direct result of Miranda.
See, e.g., Paul G. Cassell & Richard Fowles, Handcuffing the Cops?
A Thirty-Year Perspective on Miranda's Harmful Effects on Law
Enforcement, 50 Stan. L. Rev. 1055 (1998); Paul G. Cassell, All Ben-
efits, No Costs: The Grand Illusion of Miranda's Defenders, 90 Nw.
U. L. Rev. 1084 (1996); Paul G. Cassell, Miranda's Social Costs: An
Empirical Reassessment, 90 Nw. U. L. Rev. 387 (1996). In contrast,
its proponents, like Professor Stephen Schulhofer, argue that Miranda
has had little impact on law enforcement's ability to obtain confes-
sions. See, e.g., Stephen J. Schulhofer, Miranda's Practical Effect:
Substantial Benefits and Vanishingly Small Social Costs, 90 Nw. U.
L. Rev. 500 (1996); Stephen J. Schulhofer, Reconsidering Miranda,
54 U. Chi. L. Rev. 435 (1987). This debate, however, is one we need
not enter. Whether Congress should overrule Miranda tells us nothing
about whether it could. More importantly, it is not our role to answer
that question. It is the province of the judiciary to determine what the

                    32
law is, not what it should be. See Marbury v. Madison, 5 U.S. (1
Cranch) 137 (1803).

In City of Boerne v. Flores, 117 S. Ct. 2157 (1997), the Court
recently held that Congress does not possess the legislative authority
to supersede a Supreme Court decision construing the Constitution.
See id. at 2172 (refusing to enforce federal statute establishing more
narrow test for violation of the Free Exercise Clause than prior test
established by Supreme Court). On the other hand, Congress pos-
sesses the legislative authority to overrule judicially created rules of
evidence and procedure that are not required by the Constitution. See
Palermo v. United States, 360 U.S. 343, 345-48 (1959) (upholding
federal statute establishing more narrow disclosure of Jenks material
than prior rule established by Supreme Court); see also Carlisle v.
United States, 517 U.S. 416, 426 (1996) (noting that the federal courts
may formulate rules of evidence and procedure so long as they do not
conflict with an Act of Congress); Vance v. Terrazas, 444 U.S. 252,
265 (1980) (upholding statute altering the evidentiary standard for
expatriation proceedings established by the Supreme Court because
prior standard created by the Court was not required by "the Constitu-
tion"). In fact, the power of the Supreme Court to prescribe nonconsti-
tutional "rules of procedure and evidence for the federal courts exists
only in the absence of a relevant Act of Congress." Palermo, 360 U.S.
at 353 n.11 (citing Funk v. United States, 290 U.S. 371, 382 (1933),
and Gordon v. United States, 344 U.S. 414, 418 (1953)).

Whether Congress has the authority to enact § 3501, therefore,
turns on whether the rule set forth by the Supreme Court in Miranda
is required by the Constitution. If it is, Congress lacked the authority
to enact § 3501, and Miranda continues to control the admissibility
of confessions in federal court. See City of Boerne, 117 S. Ct. at 2172.
If it is not required by the Constitution, then Congress possesses the
authority to supersede Miranda legislatively, and § 3501 controls the
admissibility of confessions in federal court. See Palermo, 360 U.S.
at 353 n.11.

Using the same analysis, several federal courts have found that
§ 3501 superseded the rule set forth in McNabb v. United States, 318
U.S. 332 (1943), and Mallory v. United States , 354 U.S. 449 (1957).
See United States v. Pugh, 25 F.3d 669, 675 (8th Cir. 1994) (holding

                    33
that § 3501 superseded the McNabb/Mallory rule); United States v.
Christopher, 956 F.2d 536, 538-39 (6th Cir. 1991) (noting that
§ 3501, rather than McNabb/Mallory, governs the admissibility of
confessions in federal court). In particular, the Eighth and Sixth Cir-
cuits first ascertained whether the rule set forth by the Supreme Court
in McNabb and Mallory was required by the Constitution. See Pugh,
25 F.3d at 675; Christopher, 956 F.2d at 538-39. In McNabb, the
Supreme Court exercised its supervisory power over the federal
courts to exclude all incriminating statements, including voluntary
confessions, obtained during an unreasonable delay between a defen-
dant's arrest and initial appearance. See 318 U.S. at 343-44. In
Mallory the Supreme Court affirmed the holding of McNabb under
Rule 5(a) of the Federal Rules of Criminal Procedure. See 354 U.S.
at 455-56. Finding that the rule set forth in McNabb and Mallory was
not required by the Constitution, the Eighth and Sixth Circuits had lit-
tle difficulty concluding that Congress possessed the legislative
authority to overrule both cases. See Pugh, 25 F.3d at 675;
Christopher, 956 F.2d at 538-39.19

We begin our analysis then, with the Supreme Court's decision in
Miranda. Several passages in Chief Justice Warren's opinion for the
Court suggest that the warnings safeguard rights guaranteed by the
_________________________________________________________________
19 Interestingly, although this Court has not addressed the effect of
§ 3501 on either Miranda or McNabb /Mallory, we have repeatedly cited
the provision when making voluntariness determinations without ever
suggesting that any part of the section is unconstitutional. See, e.g.,
United States v. Braxton, 112 F.3d 777, 784 & n.* (4th Cir.) (en banc),
cert. denied, 118 S. Ct. 192 (1997); United States v. Wilson, 895 F.2d
168, 172-73 (4th Cir. 1990); United States v. Pelton, 835 F.2d 1067,
1074 (4th Cir. 1987); United States v. Peoples , 748 F.2d 934, 936 (4th
Cir. 1984); United States v. Gonzales, 736 F.2d 981, 983 (4th Cir. 1984);
United States v. Dodier, 630 F.2d 232, 236 (4th Cir. 1980); United States
v. Sauls, 520 F.2d 568, 569 (4th Cir. 1975); United States v. Johnson,
495 F.2d 378, 382 (4th Cir. 1974). Indeed, in United States v. Van Metre,
150 F.3d 339 (4th Cir. 1998), we recently held that a fifty-five hour delay
between the defendant's arrest and arraignment did not render the defen-
dant's confession inadmissible, without citing either McNabb or Mallory,
because under the mandate of § 3501 such delay"is only one factor to
be considered when determining the admissibility of a confession." Id.
at 348-49.

                    34
Constitution. See, e.g., Miranda, 384 U.S. at 490 (noting that the priv-
ilege against self-incrimination is guaranteed by the Constitution).
Surprisingly, the sixty-page opinion does not specifically state the
basis for its holding that a statement obtained from a suspect without
the warnings would be presumed involuntary. The Court strongly sug-
gested, however, that the basis for the rule was identical to that set
forth in McNabb and Mallory. See id. at 463. In particular, just as the
"supervisory" rule set forth in McNabb and Mallory permitted the
Court to avoid the constitutional issues associated with federal inter-
rogations, see id., the rule set forth in Miranda would allow the Court
to avoid the constitutional issues associated with state interrogations,
see id.

Although the Court failed to specifically state the basis for its hold-
ing in Miranda, it did specifically state what the basis was not. At no
point does the Court refer to the warnings as constitutional rights.
Indeed, the Court acknowledged that the Constitution did not require
the warnings, id. at 467, disclaimed any intent to create a "constitu-
tional straightjacket," id., repeatedly referred to the warnings as "pro-
cedural safeguards," id. at 444, and invited Congress and the States
"to develop their own safeguards for [protecting] the privilege," id. at
490.

Since deciding Miranda, the Supreme Court consistently (and
repeatedly) has referred to the warnings as "prophylactic," New York
v. Quarles, 467 U.S. 649, 654 (1984), and "not themselves rights pro-
tected by the Constitution," Michigan v. Tucker, 417 U.S. 433, 444
(1974); see also Davis v. United States, 512 U.S. 452, 457-58 (1994)
(referring to Miranda warnings as "a series of recommended proce-
dural safeguards" (internal quotation marks omitted)); Withrow v.
Williams, 507 U.S. 680, 690-91 (1993) (acknowledging that
"Miranda's safeguards are not constitutional in character");
Duckworth v. Eagan, 492 U.S. 195, 203 (1989) (noting that the
Miranda warnings are not required by the Constitution); Connecticut
v. Barrett, 479 U.S. 523, 528 (1987) (noting that "the Miranda Court
adopted prophylactic rules designed to insulate the exercise of Fifth
Amendment rights"); Oregon v. Elstad, 470 U.S. 298, 306 (1985)
(noting that the Miranda exclusionary rule"may be triggered even in
the absence of a Fifth Amendment violation"); Edwards v. Arizona,
451 U.S. 477, 492 (1981) (Powell, J., concurring) (noting that the

                     35
Court in Miranda "imposed a general prophylactic rule that is not
manifestly required by anything in the text of the Constitution").

One of the first opinions construing Miranda was Harris v. New
York, 401 U.S. 222 (1971). In Harris, the defendant, charged with
selling heroin, made several statements to the police prior to receiving
his Miranda warnings. See id. at 223-24. At trial, the defendant took
the stand in his own defense. See id. at 223. During cross-
examination, he was asked whether he had previously made any state-
ments to the police that contradicted his direct testimony. See id.
Although not admissible as substantive evidence, the Court held, per
Chief Justice Burger, that the statements in question could be admit-
ted for purposes of impeaching his credibility because, although
obtained in technical violation of Miranda, the statements were made
voluntarily. See id. at 224-25; cf. Mincey v. Arizona, 437 U.S. 385,
401-02 (1978) (holding that involuntary statements, as opposed to
statements made in technical violation of Miranda, could not even be
admitted for impeachment purposes).

In Tucker, the Supreme Court was asked to apply the "tainted
fruits" doctrine from Wong Sun v. United States, 371 U.S. 471 (1963),
to the testimony of a witness whose identity was discovered as the
result of a statement obtained from the defendant in violation of
Miranda. See 417 U.S. at 436-37. In declining to extend the "tainted
fruits" doctrine to the facts in Tucker, the Court noted that the
unwarned questioning did not abridge the defendant's Fifth Amend-
ment privilege, "but departed only from the prophylactic standards
later laid down by this court in Miranda to safeguard that privilege."
417 U.S. at 445-46. Because the defendant's constitutional rights
were not infringed, the Court in Tucker determined that the "fruit of
the poisonous tree" doctrine did not apply. Id. at 445-46 & n.19.

In Quarles, the Supreme Court was asked by the State of New
York to recognize an emergency exception to Miranda. See 467 U.S.
at 649. In that case, a young woman told two police officers that she
had just been raped, that her assailant had just entered a nearby store,
and that he was carrying a gun. After entering the store the officers
quickly spotted the defendant. After a short chase, the defendant was
caught and searched. Because he was wearing an empty shoulder hol-
ster, the arresting officer asked him, prior to reading him his Miranda

                    36
warnings, where the gun was located. See id. at 651-52. The defen-
dant nodded in the direction of some empty cartons and stated, "the
gun is over there." Id. at 652. Although obtained in technical violation
of Miranda, the Government sought to introduce the defendant's
statement in its case-in-chief. In recognizing an emergency exception
to Miranda, the Supreme Court relied exclusively upon the fact that
a violation of Miranda was not necessarily a violation of the Constitu-
tion. See id. at 654 (stating that "[t]he prophylactic Miranda warnings
. . . are `not themselves rights protected by the Constitution'" (quoting
Tucker, 417 U.S. at 444)); see also Saltzburg & Capra, supra, at 555-
56 ("[I]f the Miranda safeguards were constitutionally required, then
presumably any confession obtained in violation of them would have
to be excluded -- even if the officer was faced with a situation where
giving the safeguards may have posed a threat to public safety.").

When presented with another opportunity to extend the Wong Sun
"tainted fruits" doctrine, the Supreme Court in Oregon v. Elstad, 470
U.S. 298 (1985), once again declined the invitation to do so. In
Elstad, two officers went to the defendant's home with a warrant for
his arrest. See id. at 300. After executing the warrant, the officers
questioned the defendant about his role in the burglary of a neighbor's
house. See id. at 301. As a result of the interrogation, the defendant
confessed to the burglary. See id. The defendant was then escorted to
the police station where the officers advised him for the first time of
his Miranda rights. After waiving his rights, the defendant once again
confessed to the burglary. See id. Later, the defendant sought to sup-
press his second confession as the "fruit of the poisonous tree," argu-
ing that it was obtained only as the result of his first confession that
was made in violation of Miranda. See id. at 302. The Elstad major-
ity, however, held that the "tainted fruits" doctrine did not apply to
the second confession for the same reasons the doctrine did not apply
in Tucker. See id. at 308. Specifically, the Court held that "[s]ince
there was no actual infringement of the suspect's constitutional rights,
the case was not controlled by the doctrine expressed in Wong Sun
that fruits of a constitutional violation must be suppressed." Id.
(emphasis added).

Of particular importance here, the Court in Elstad made the follow-
ing observation about Miranda:

                    37
           The Miranda exclusionary rule, however, serves the Fifth
          Amendment and sweeps more broadly than the Fifth
          Amendment itself. It may be triggered even in the absence
          of a Fifth Amendment violation. The Fifth Amendment pro-
          hibits use by the prosecution in its case in chief only of
          compelled testimony. Failure to administer Miranda warn-
          ings creates a presumption of compulsion. Consequently,
          unwarned statements that are otherwise voluntary within the
          meaning of the Fifth Amendment must nevertheless be
          excluded from evidence under Miranda. Thus, in the indi-
          vidual case, Miranda's preventive medicine provides a rem-
          edy even to the defendant who has suffered no identifiable
          constitutional harm.

           But the Miranda presumption, though irrebuttable for
          purposes of the prosecution's case in chief, does not require
          that the statements and their fruits be discarded as inherently
          tainted. Despite the fact that patently voluntary statements
          taken in violation of Miranda must be excluded from the
          prosecution's case, the presumption of coercion does not bar
          their use for impeachment purposes on cross-examination.

Id. at 306-07 (internal footnotes and citations omitted).

In light of the foregoing cases, it is certainly"well established that
the failure to deliver Miranda warnings is not itself a constitutional
violation." United States v. Elie, 111 F.3d 1135, 1142 (4th Cir. 1997)
(citing Supreme Court cases); see also Correll v. Thompson, 63 F.3d
1279, 1290 (4th Cir. 1995) (holding that "a technical violation of
Miranda [is not necessarily] a Fifth Amendment violation"). As a
consequence, the irrebuttable presumption created by the Court in
Miranda -- that a confession obtained without the warnings is pre-
sumed involuntary -- is a fortiori not required by the Constitution.20
_________________________________________________________________

20 Conclusive presumptions are"designed to avoid the costs of exces-
sive inquiry where a per se rule will achieve the correct result in almost
all cases." Coleman v. Thompson, 501 U.S. 722, 737 (1991). As the
Supreme Court has explained in another context:"Per se rules . . .
require the Court to make broad generalizations. . .. Cases that do not

                    38
Accordingly, Congress necessarily possesses the legislative authority
to supersede the conclusive presumption created by Miranda pursuant
to its authority to prescribe the rules of procedure and evidence in the
federal courts. See Carlisle v. United States , 517 U.S. 416, 426
(1996); Vance v. Terrazas, 444 U.S. 252, 265 (1980); Palermo v.
United States, 360 U.S. 343, 345-48 (1959); cf. Alfredo Garcia, Is
Miranda Dead, Was It Overruled, Or Is It Irrelevant? , 10 St. Thomas
L. Rev. 461, 461-65, 479 (1998) (concluding that§ 3501 "overruled
Miranda" but arguing that Miranda was already dead).21

It is worth recalling that Congress not only acted in response to the
Court's invitation, see Miranda, 384 U.S. at 490 (inviting Congress
and the States "to develop their own safeguards for [protecting] the
privilege"), but that the Court in Miranda had acted in the absence of
a relevant Act of Congress. It is well established that the Court's
power to prescribe nonconstitutional "rules of procedure and evidence
_________________________________________________________________
fit the generalization may arise, but a per se rule reflects the judgment
that such cases are not sufficiently common or important to justify the
time and expense necessary to identify them." Continental T.V., Inc. v.
GTE Sylvania Inc., 433 U.S. 36, 50 n.16 (1977). It is apparent, therefore,
that conclusive presumptions, like the one contained in Miranda, are dic-
tated by convenience, not the Constitution.
21 The dissent does not dispute that the applicability of § 3501 turns on
whether Miranda is a constitutional rule. Even more telling, after consid-
ering the merits, the dissent is unable to conclude that Miranda's conclu-
sive presumption is, in fact, required by the Constitution. In the end, the
dissent poses only the following rhetorical question: "If Miranda is not
a constitutional rule, why does the Supreme Court continue to apply it
in prosecutions arising in state courts." Post at 50. As noted above, the
Supreme Court has stated in unmistakable terms that the rule set forth in
Miranda is not required by the Constitution. See ante at 35-38. In fact,
in one of the Supreme Court's most recent applications of Miranda to a
state court prosecution the Supreme Court specifically stated that
"Miranda's safeguards are not constitutional in character." Withrow v.
Williams, 507 U.S. 680, 690-91 (1993). Thus, although the dissent raises
an interesting academic question, the answer to why the Supreme Court
applies Miranda in prosecutions arising in state courts has no bearing on
our conclusion that Miranda's conclusive presumption is not required by
the Constitution.

                    39
for the federal courts exists only in the absence of a relevant Act of
Congress." Palermo, 360 U.S. at 353 n.11. Thus, just as the Court was
free to create an irrebuttable presumption that statements obtained
without certain procedural safeguards are involuntary, Congress was
free to overrule that judicially created rule.

To be sure, the Miranda warnings were meant to safeguard the
Fifth Amendment privilege against self-incrimination. Indeed, under
§ 3501 any statement obtained in violation of the privilege must be
suppressed. Thus, we cannot say that Congress's decision to eliminate
the irrebuttable presumption created by Miranda lessens the protec-
tions afforded by the privilege. Indeed, the Court has recognized that
Miranda's irrebuttable presumption goes beyond what is required to
protect the privilege. As a result, even "patently voluntary statements
. . . must be excluded." Elstad, 470 U.S. at 307. In enacting § 3501,
Congress simply recognized the need to offset the harmful effects cre-
ated by Miranda's irrebuttable presumption. 22 Cf. Sandstrom v.
_________________________________________________________________
22 In addition to recognizing the harmful effects created by Miranda's
irrebuttable presumption, Congress concluded that the Court's justifica-
tion for the conclusive presumption -- that custodial interrogations were
inherently coercive and intimidating -- was simply incorrect as an
empirical matter. See S. Rep. No. 90-1097 (1968), reprinted in 1968
U.S.C.C.A.N. 2112. During the subcommittee hearings, Senator Arlen
Specter, then the district attorney of the City of Philadelphia, pointed out

          that the so-called third-degree methods deplored by the Supreme
          Court and cited as a basis for their opinion in Miranda is not a
          correct portrayal of what actually goes on in police stations
          across the country. While there are isolated cases of police using
          coercive tactics, this is the exception rather than the rule.

Id. at 2134. Similarly, the final committee report concluded that the basis
for the conclusive presumption in Miranda was faulty. Id. at 2142 (not-
ing that the "data supporting the [Court's] conclusion of inherent coer-
cion in custodial interrogation were drawn solely from police manuals
and texts which may or may not have been followed"); id. at 2134 (not-
ing that "while . . . coercive practices might have been approved 30 years
ago, they have no place in modern police techniques"); id. (finding that
"the Court overreacted to defense claims that police brutality is wide-
spread").

In sum, Congress, utilizing its superior fact-finding ability, concluded
that custodial interrogations were not inherently coercive. As Senator
Sam Ervin noted at the time § 3501 was enacted:

                    40
Montana, 442 U.S. 510, 523 (1979) (recognizing the harmful effects
created by the use of mandatory conclusive presumptions in criminal
cases). No longer will criminals who have voluntarily confessed their
crimes be released on mere technicalities.

Finally, lest there be any confusion on the matter, nothing in
today's opinion provides those in law enforcement with an incentive
to stop giving the now familiar Miranda warnings. As noted above,
those warnings are among the factors a district court should consider
when determining whether a confession was voluntarily given. See 18
U.S.C.A. § 3501(b). Indeed, federal courts rarely find confessions
obtained in technical compliance with Miranda to be involuntary
under the Fifth Amendment. Cf. Elie, 111 F.3d at 1143 (noting "that
very few incriminating statements, custodial or otherwise, are held to
be involuntary" (internal quotation marks omitted)). Thus, providing
_________________________________________________________________
           A decision of the Supreme Court, if it is based on a factual
           assumption which is incorrect, may be subject to Congress'
           power to legislate. The Supreme Court has no right to make . . .
           determinations based on unsound factual assumptions. I don't
           believe the great majority of law enforcement officers in the
           United States are such disreputable people that they have to have
           the criminals protected against them.

Hearings on the Supreme Court Before the Subcomm. on Separation of
Powers of the Senate Comm. on the Judiciary, 90th Cong. 25 (1968).
Senator Ervin's observation concerning Congress's authority to overrule
Supreme Court decisions, whether or not correct as a general matter, is
certainly correct when applied to judicially created presumptions. See
ante note 20. It is well established that a conclusive presumption "should
not be applied . . . in situations where the generalization is incorrect as
an empirical matter." Coleman v. Thompson, 501 U.S. 722, 737 (1991).
In fact, "the justification for a conclusive presumption disappears when
application of the presumption will not reach the correct result most of
the time." Id. According to congressional findings, the basis for
Miranda's conclusive presumption is incorrect as an empirical matter,
and the presumption does not reach the correct result, i.e., suppressing
only coerced confessions, most of the time that it is applied. As a result,
Congress, pursuant to its authority to prescribe the rules of procedure and
evidence in the federal courts, was justified in abandoning the conclusive
presumption when it enacted § 3501.

                    41
the four Miranda warnings is still the best way to guarantee a finding
of voluntariness.

In the end, and after an exhaustive review of the relevant authority,
we are convinced that § 3501 -- enacted at the invitation of the
Supreme Court and pursuant to Congress's unquestioned power to
establish the rules of procedure and evidence in the federal courts --
is constitutional. We are reassured in our conclusion by the fact that
our dissenting colleague, after examining all of the relevant authority
at his disposal, has been unable to conclude differently. At best, the
dissent can but pose a rhetorical question concerning the constitution-
ality of § 3501. See ante note 21. Apparently, all of the relevant
authority of which the dissent is aware supports the conclusion we
reach today. As a consequence, we have no difficulty holding that the
admissibility of confessions in federal court is governed by § 3501,
rather than the judicially created rule of Miranda.

2.

Having concluded that § 3501, rather than Miranda, governs the
admissibility of confessions in federal court, our next step ordinarily
would be to remand the case for a determination of whether Dicker-
son's confession was voluntary. That is unnecessary in this case, how-
ever, because the district court has already made that finding.

Although the district court suppressed the statements obtained in
violation of Miranda, it nevertheless denied Dickerson's motion to
suppress the evidence found as a result thereof, e.g., the statement
made by Rochester identifying Dickerson as the getaway driver. In
making this determination, the district court stated that it was bound
by this Court's decision in United States v. Elie, 111 F.3d 1135 (4th
Cir. 1997). See United States v. Dickerson, 971 F. Supp. 1023, 1024
n.1 (E.D. Va. 1997). In Elie, we held that evidence found as a result
of a statement made in violation of Miranda may only be suppressed
if the statement was involuntary within the meaning of the Due Pro-
cess Clause of the Fifth Amendment. Therefore, by declining to sup-
press the evidence found as a result of Dickerson's unwarned
statements, the district court necessarily found that Dickerson's state-
ments were voluntary under the Fifth Amendment.

                     42
During oral argument, Dickerson's counsel contended that the dis-
trict court erred in finding that the statements in question were volun-
tary for purposes of the Fifth Amendment. The district court's finding
on this matter, however, is currently unreviewable. See, e.g., United
States v. Becker, 23 F.3d 1537, 1539 (9th Cir. 1994) (noting that the
denial of a motion to suppress is not an appealable final order).

IV.

On appeal, the Government also contends that the district court
erred in suppressing the fruits of the warrant-authorized search of
Dickerson's apartment. The district court concluded that the warrant
was insufficiently particular in describing the items to be seized.
Moreover, the district court concluded that the agents executing the
warrant could not have acted in good-faith because the warrant was
facially deficient. We address these two rulings in turn.

A.

The warrant in question was obtained by Special Agent Lawlor via
the telephone pursuant to Rule 41(c)(2) of the Federal Rules of Crimi-
nal Procedure. In his sworn oral testimony to Judge Kenkel, Special
Agent Lawlor described the circumstances of the bank robbery,
including that the robber used a handgun, carried a bag, requested
unmarked bills, and left the scene in a car registered to Dickerson. In
the section of the warrant used to identify the property to be seized,
Special Agent Lawlor wrote: "Evidence of the crime of bank rob-
bery." Whether that description, coupled with the description con-
tained in Special Agent Lawlor's oral testimony, is sufficiently
particular to pass constitutional scrutiny is a legal issue subject to de
novo review. See United States v. Hyppolite, 65 F.3d 1151, 1156 (4th
Cir. 1995).

The Fourth Amendment provides that a search warrant must "par-
ticularly describ[e] the place to be searched, and the persons or things
to be seized." U.S. Const. amend. IV. The Supreme Court has identi-
fied two important purposes underlying the particularity requirement:
(1) preventing general searches, and (2) ensuring that the executing
officer is able to distinguish between those items which are to be

                     43
seized and those that are not. See Marron v. United States, 275 U.S.
192, 196 (1927).

The Government argues that the warrant neither authorized an
improper general search nor left to the discretion of the agents execut-
ing the warrant what to seize. Specifically, the Government contends
that the warrant directed the agents to search for evidence of a partic-
ular crime -- bank robbery -- that tends to generate quite distinctive
evidence, e.g., guns, masks, bait money, dye-stained bills and clothes,
carrying bags. The test for the necessary particularity of a search war-
rant is "a pragmatic one: The degree of specificity required when
describing the goods to be seized may necessarily vary according to
the circumstances and type of items involved." United States v. Torch,
609 F.2d 1088, 1090 (4th Cir. 1979) (internal quotation marks omit-
ted).

Some courts uphold warrants that identify the items to be seized as
"evidence of [specific crime]" only "where a more precise description
was not possible in the circumstances." United States v. George, 975
F.2d 72, 76 (2d Cir. 1992) (citing cases). Here, the Government
admits, as it must, that it could have been more precise, but argues
that this Court has routinely upheld warrants directing the police to
search for evidence of a particular crime. See Appellant's Br. at 36-37
(citing United States v. Fawole, 785 F.2d 1141, 1144 (4th Cir. 1986),
and United States v. Ladd, 704 F.2d 134 (4th Cir. 1983)).

As the Government correctly notes, the law of this Circuit does
allow some discretion to the officers executing a search warrant, so
long as the warrant at least minimally "confines the executing offi-
cers' discretion by allowing them to seize only evidence of a particu-
lar crime." Fawole, 785 F.2d at 1144. For example, in Ladd we
upheld a warrant directing the police to seize all property relating to
"the smuggling, packing, distribution, and use of controlled sub-
stances," as satisfying fully the particularity requirement. 704 F.2d at
136. Indeed, the panel in Ladd specifically held that "[m]ore specific-
ity is not required by the Constitution." Id. ; see also 2 Wayne R.
LaFave, Search and Seizure § 4.6(d), at 567 & n.81 (3d ed. 1996)
(noting that "[s]ometimes a warrant will not attempt to describe
instrumentalities except by reference to the criminal conduct in which
they have been used") (collecting cases).

                    44
As explained by the Second Circuit in George, a warrant authoriz-
ing a search for evidence relating to "a broad criminal statute or gen-
eral criminal activity" such as "wire fraud," "fraud," "conspiracy," or
"tax evasion," is overbroad because it "provides no readily ascertain-
able guidelines for the executing officers as to what items to seize."
975 F.2d at 76. In contrast, a warrant authorizing a search for evi-
dence relating to "a specific illegal activity," such as "narcotics," or
"theft of fur coats" is sufficiently particular. Id. (citing cases). The
warrant in the instant case limited the agents' search to evidence relat-
ing to the commission of a particular crime: bank robbery. Bank rob-
bery is a specific illegal activity that, as the Government notes,
generates quite distinctive evidence. Though certainly broad in its
description, we cannot say that the warrant failed to provide that
degree of specificity required by the precedent of this Court.

The search of Dickerson's apartment produced a silver .45 caliber
handgun, dye-stained money, a bait bill from another robbery, ammu-
nition, masks, and latex gloves.23 Rather than conducting an imper-
missible fishing expedition, it is clear that the agents conducting the
search only seized those items reasonably associated with the crime
of bank robbery. Thus, it is evident that the warrant was sufficiently
definite so that the agents executing it were able to identify the prop-
erty sought with reasonable certainty. As a consequence, we conclude
that "evidence of the crime of bank robbery" adequately distinguishes
between those items which are to be seized and those which are not.
See Marron, 275 U.S. at 196.

In sum, the nature of a bank robbery is such that the evidence
thereof is reasonably subject to identification. Since "[t]he degree of
specificity required when describing the goods to be seized . . . var-
[ies] according to the . . . type of items involved," Torch, 609 F.2d
at 1090, we have little difficulty concluding that the warrant was suf-
ficiently particular in describing the items to be seized.

B.

Moreover, even if we assume that the warrant was not sufficiently
_________________________________________________________________

23 The agents also found a small quantity of drugs in plain view.

                     45
particular in describing the items to be seized, we nevertheless would
conclude that the evidence obtained during the search of Dickerson's
apartment was admissible pursuant to the good faith exception to the
exclusionary rule. See United States v. Leon, 468 U.S. 897, 913
(1984). In deciding whether the good faith exception applies, this
Court must consider "whether a reasonably well trained officer would
have known that the search was illegal despite the magistrate's autho-
rization." Id. at 922 n.23. This inquiry is objective in nature, depend-
ing upon the understanding of a reasonable officer in light of the
totality of the circumstances. See Hyppolite, 65 F.3d at 1156.

In light of the totality of the circumstances, we conclude that the
warrant in this case was not so facially deficient as to preclude rea-
sonable reliance upon it. First, the warrant specified that the items to
be seized consisted of evidence associated with bank robbery. Thus,
it did not fail to provide the searching officers any guidance whatso-
ever as to the subject of the search.

Second, this Court considers the knowledge of the searching offi-
cers in assessing the objective reasonableness of reliance upon a war-
rant. See United States v. Curry, 911 F.2d 72, 78 (8th Cir. 1990)
(noting that "in assessing whether reliance on a search warrant was
objectively reasonable under the totality of the circumstances, it is
appropriate to take into account the knowledge that an officer in the
searching officer's position would have possessed"). Agent Wenko,
who was the lead agent during the search of Dickerson's apartment,
was familiar not only with the specifics of the bank robbery in ques-
tion, but, perhaps as important, had been investigating bank robberies
for seven years and thus was very familiar with the type of evidence
to look for (e.g., guns, money, bait bills, dye-stained money and
clothes, disguises, carrying bags, and gloves).

For the foregoing reasons, we conclude that the district court erred
in finding that the agents could not have acted in good-faith reliance
on the warrant.

V.

In conclusion, we find that the admissibility of confessions in fed-
eral court is governed by 18 U.S.C.A. § 3501 (West 1985), rather than

                     46
Miranda, that the warrant was sufficiently particular in describing the
items to be seized, and that the officers executing the warrant acted
in good faith. Accordingly, the district court's order suppressing the
statements Dickerson made at the FBI Field Office and the physical
evidence obtained during the search of his apartment is reversed, and
the case is remanded for further proceedings.

REVERSED AND REMANDED

MICHAEL, Circuit Judge, dissenting in part and concurring in part:

Thirty years have passed since Congress enacted 18 U.S.C. § 3501
in reaction to Miranda. We are nearing the end of the seventh consec-
utive Administration that has made the judgment not to use § 3501 in
the prosecution of criminal cases. Now, after all this time, the major-
ity supplants the Department of Justice's judgment with its own and
says that § 3501 must be invoked. After making that judgment call,
the majority holds that the section is constitutional, without the bene-
fit of any briefing in opposition. In pressing § 3501 into the prosecu-
tion of a case against the express wishes of the Department of Justice,
the majority takes on more than any court should. I therefore respect-
fully dissent from the parts of the majority opinion that deal with
§ 3501. As for the search warrant, I would uphold it under Leon's
good faith exception, but I dissent from the holding that the warrant
is sufficiently specific.

I.

The majority begins its reach to inject § 3501 into this case with
an overstatement. It says that the § 3501 issue is "squarely presented."
Ante at 2; see also ante at 4 ("the question of whether § 3501 governs
the admissibility of confessions in federal court is squarely before us
today"). In its brief to us the government has said plainly, "we are not
making an argument based on § 3501 in this appeal." Appellant's
Opening Br. at 34. The defendant, of course, does not mention
§ 3501. Thus, we are not being urged to inject§ 3501 into this case
by anyone except the amici, the Washington Legal Foundation and
the Safe Streets Coalition. That is not enough to put the issue of
§ 3501's constitutionality and application squarely before us. Perhaps

                    47
the majority recognizes as much, for it quickly moves to an argument
about why the court itself should force § 3501 into this case.

The majority's argument for taking up § 3501 is as follows. First,
the Department of Justice will not defend the constitutionality of
§ 3501, so the question whether the statute or Miranda governs the
admission of federal confessions will not be decided unless we act on
our own. Second, Dickerson's confession in this case is admissible
under § 3501 but not under Miranda."As a result," the majority con-
cludes, "we are required to consider the issue now." Ante at 26
(emphasis added). One thing I am sure of is that we are not required
to consider a § 3501 issue when it is raised only in an amicus brief.
See Davis v. United States, 512 U.S. 452, 457 n.* (1994) ("declin[ing]
the invitation of some amici to consider" § 3501). Indeed, the only
issues not raised by the parties that we are required to consider are
those of subject matter jurisdiction and justiciability. See e.g., Mt.
Healthy City School District Board of Education v. Doyle, 429 U.S.
274, 278 (1977) ("we are obliged to inquire sua sponte whenever a
doubt arises as to the existence of federal jurisdiction"); Juidice v.
Vail, 430 U.S. 327, 331 (1977) ("Although raised by neither of the
parties, we are first obliged to examine the standing of appellees, as
a matter of the case-or-controversy requirement associated with Art.
III"); LaFaut v. Smith, 834 F.2d 389, 394-95 n.9 (4th Cir. 1987) (con-
cluding that whether a claim is moot "is a jurisdictional question that
the court is obliged to consider sua sponte whenever it arises") (cita-
tions omitted). We have jurisdiction in this case, and it is fit for adju-
dication. The real question, therefore, is whether we should exercise
our discretion and consider § 3501, when no party has invoked the
statute. I believe that the situation calls for the exercise of judicial
restraint; we should stay away from the § 3501 issue.

To start with, I cannot agree with the majority's accusation that the
Department of Justice "elevat[ed] politics over law" when it prevented
the United States Attorney from invoking § 3501 in an effort to save
Dickerson's confession. See ante at 4. A move to admit more confes-
sions could be touted as aggressive prosecution, so I would think it
might be better politics to invoke § 3501. In any event, I see no evi-
dence that the Department of Justice is putting politics over law when
it comes to § 3501. The Department's view-- that § 3501 cannot be

                     48
used to admit confessions that Miranda would exclude -- is a view
that I accept as genuine.

I believe that Davis v. United States, 512 U.S. 452 (1994), remains
sound authority for us to decline consideration of§ 3501 on the invi-
tation of an amicus. In Davis the Court did not take up § 3501
because "the issue is one of first impression involving the interpreta-
tion of a federal statute on which the Department of Justice expressly
declines to take a position." Id. at 457 n.*. Our panel majority says
that everything has changed since Davis because the Attorney Gen-
eral has now written Congress, saying that the Department of Justice
will not defend the constitutionality of § 3501. See ante at 3-4, 25. I
do not think the Attorney General's letter changes anything. It simply
confirms what the Supreme Court already knew in Davis, that is, that
the Department of Justice was not going to invoke the statute to try
to salvage confessions. See Davis, 512 U.S. at 463 (Scalia, J., concur-
ring) ("This is not the first case in which the United States has
declined to invoke § 3501 before us -- nor even the first case in
which that failure has been called to its attention."). The majority also
contends that Davis is distinguishable because the Supreme Court
saved that confession on another ground, making consideration of
§ 3501 unnecessary. That is not why the Court declined to consider
§ 3501. The Court said specifically "that the Government has not
sought to rely in this case on 18 U.S.C. § 3501, . . . and we therefore
decline the invitation of some amici to consider it." Davis, 512 U.S.
at 457 n.*. See also id. at 462 n.* ("the Court today bases its refusal
to consider § 3501 not upon the fact that the provision is inapplicable,
but upon the fact that the Government failed to argue it") (Scalia, J.,
concurring). Thus, we are faced with essentially the same situation
that the Supreme Court confronted in Davis when it refused to take
up § 3501: the government has expressly declined to "mak[e] an argu-
ment based on § 3501 in this appeal," Appellant's Opening Br. at 34,
and we are free to reject amici's call for its consideration.

It is a mistake for our court to push § 3501 into this case for several
reasons. First, courts as a general rule do not interfere with the execu-
tive's broad discretion in the initiation and conduct of criminal prose-
cutions. See generally United States v. Armstrong, 116 S. Ct. 1480,
1486 (1996); United States v. Juvenile Male J.A.J., 134 F.3d 905, 907
(8th Cir. 1998). Forcing the use of § 3501 upon a United States Attor-

                     49
ney gets uncomfortably close to encroaching upon the prosecutor's
routine discretion. I recognize, of course, that courts have a large
measure of control over the course of a case once it is filed. But a
decision not to invoke § 3501 in response to a motion to suppress a
confession is a matter of prosecutorial strategy. We should leave that
to the executive. There is also a related point. In invoking § 3501, the
majority overrides 30 years of Department of Justice prosecutorial
policy. Any change in this policy should come from Justice.

Second, it is "a sound prudential practice" for us to avoid issues not
raised by the parties. See Davis, 512 U.S. at 464 (Scalia, J., concur-
ring). This is because "[t]he premise of our adversarial system is that
appellate courts do not sit as self-directed boards of legal inquiry and
research, but essentially as arbiters of legal questions presented and
argued by the parties before them." Carducci v. Regan, 714 F.2d 171,
177 (D.C. Cir. 1983) (Scalia, J.). We perform our role as neutral arbi-
ter best when we let the parties raise the issues, and both sides brief
and argue them fully. That did not happen here. By invoking § 3501,
the majority injects into this case the overriding constitutional ques-
tion of whether § 3501 can supersede Miranda. It then decides the
question against the defendant, when the only briefing we have on the
issue is about two pages from amici that the majority agrees with. The
majority holds that § 3501 governs the admissibility of confessions in
federal court because Miranda is not a constitutional rule. I don't
know whether it is or not, but before I had to decide, I would want
thoughtful lawyers on both sides to answer one question for me. If
Miranda is not a constitutional rule, why does the Supreme Court
continue to apply it in prosecutions arising in state courts? See, e.g.,
Stansberry v. California, 511 U.S. 318 (1994) (per curiam); see also
Mu'Min v. Virginia, 500 U.S. 415, 422 (1996) (noting that with
respect to cases tried in state court, the Supreme Court's "authority is
limited to enforcing the commands of the United States Constitu-
tion"). This question illustrates that the § 3501 issue is so sweeping
that we should not be delving into it on our own. In this case, we
should follow our usual practice of deciding only the issues raised by
the parties.*
_________________________________________________________________
*The majority misses my point when it erroneously suggests that I
have examined all of the relevant authority and cannot conclude that

                    50
The majority's fallback position is that if we do not press the use
of § 3501, no one else will. See ante at 26. This overlooks Congress.
If another branch is to question and investigate the executive's 30-
year policy of not using § 3501, it should be Congress. After all, Con-
gress -- consistent with separation of powers principles -- uses the
public hearings process to examine the policies and conduct of the
executive. That process has been used on occasion to question the
executive's exercise of prosecutorial discretion and the formulation of
litigation strategy. See Ameron, Inc. v. United States Army Corps of
Engineers, 809 F.2d 979, 991 n.8 (3d Cir. 1986). Congress therefore
may legitimately investigate why the executive has ignored § 3501
and what the consequences are. The legislative branch is better
equipped than we are to investigate, for example, the question raised
by Justice Scalia in his concurring opinion in Davis: whether the gov-
ernment's failure to invoke § 3501 "may have produced . . . the
acquittal and the nonprosecution of many dangerous felons." Davis,
512 U.S. at 465 (emphasis added). Whether the answer to that ques-
tion or other considerations should be used to prod the executive into
changing its policy with respect to § 3501 is a matter that I would
leave to Congress.

Because I would not invoke § 3501, I would affirm the district
court's order denying the government's motion to reconsider the
admissibility of Dickerson's confession for the reasons stated in part
II.A. of the majority opinion.

II.

As for the physical evidence seized from Dickerson's apartment, I
agree with the majority's conclusion that it should have been admitted
_________________________________________________________________
Miranda renders § 3501 unconstitutional. See ante at n.21, 42. My point
is that we should not be examining the question at all, much less deciding
it. For the record, however, not everyone agrees with the majority. See
1 Charles Alan Wright, Federal Practice and Procedure § 76 (2d ed.
1982) ("Unless the [Supreme] Court overrules Miranda, or holds that the
1968 statute [§ 3501] has successfully accomplished this, lower courts
must follow the decision rather than the statute."); 1 Wayne R. LaFave
& Jerold H. Israel, Criminal Procedure § 6.5(e) (1984) (§ 3501 "is
unconstitutional to the extent that it purports to repeal Miranda.").

                    51
under the good faith exception. I respectfully disagree, however, with
the majority's conclusion that a warrant permitting a search for "evi-
dence of the crime of bank robbery" is sufficiently particular under
the Fourth Amendment.

A warrant must guide the executing officer with a particular
description of the items to be seized. See United States v.
Wolfenbarger, 696 F.2d 750, 752 (10th Cir. 1982) ("A description is
sufficiently particular when it enables the searcher to reasonably
ascertain and identify the things authorized to be seized.") (citation
omitted). Thus, a warrant authorizing seizure of"address books, dia-
ries, business records, documents, receipts, warranty books, guns, ste-
reo equipment, [and] color television which are evidence of violation
of Georgia State Statute 16-8-2 Theft by Taking" is sufficiently par-
ticular because it identifies the universe of items to be seized. See
United States v. Fawole, 785 F.2d 1141, 1144 (4th Cir. 1986). On the
other hand, a warrant for seizure of "`any other evidence relating to
the commission of a crime' plainly is not sufficiently particular with
respect to the things to be seized." United States v. George, 975 F.2d
72, 75 (2d Cir. 1992).

I recognize that courts on occasion have upheld warrants authoriz-
ing the seizure of the "instrumentalities" of certain distinctive crimes.
Nevertheless, I believe "evidence of the crime of bank robbery" is far
too general. That description does nothing to confine the discretion of
an executing officer, especially if the warrant is relayed for execution
by an officer who has never served on a bank robbery squad. A search
for evidence of bank robbery would surely include a search for guns,
masks, and cash. But what else? It might be construed to allow a
search through all financial records, as well as a search for any items
purchased. Under this interpretation, virtually no piece of paper or
property would be beyond the bounds of a search. The description in
the warrant here was simply too general to satisfy Fourth Amendment
standards.

                     52